EXHIBIT 10.2

SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

OF

LIVE NATION HOLDCO #2, INC.

(Pursuant to Sections 242 and 245 of the
General Corporation Law of the State of Delaware)

Live Nation Holdco #2, Inc., a corporation organized and existing under and by
virtue of the General Corporation Law of the State of Delaware (the “General
Corporation Law”), hereby certifies as follows:

1. That the present name of this corporation is Live Nation Holdco #2, Inc., and
that this corporation was incorporated pursuant to the General Corporation Law
by filing its original certificate of incorporation on December 19, 2005 under
the name CCE Holdco #2, Inc.

2. This Second Amended and Restated Certificate of Incorporation (the
“Certificate of Incorporation”) amends, restates and integrates the provisions
of the amended and restated certificate of incorporation of the corporation (as
heretofore amended) and has been duly adopted in accordance with the provisions
of Sections 242 and 245 of the General Corporation Law, and adopted by the
written consent of holders of the requisite number of shares of the corporation
in accordance with Section 228 of the General Corporation Law.

3. The text of the certificate of incorporation of the corporation is hereby
amended and restated to read in full as follows:

ARTICLE I

NAME

The name of the corporation (which is hereinafter referred to as the
“Corporation”) is:

Live Nation Holdco #2, Inc.

ARTICLE II

REGISTERED OFFICE AND AGENT

The address of the Corporation’s registered office in the State of Delaware is
2711 Centerville Road, Suite 400, Wilmington, County of New Castle, Delaware
19808. The name of the Corporation’s registered agent at such address is
Corporation Service Company.

ARTICLE III

PURPOSE

The purpose of the Corporation shall be to engage in any lawful act or activity
for which corporations may be organized and incorporated under the General
Corporation Law of the State of Delaware.

ARTICLE IV

CAPITAL STOCK

SECTION 1. Authorized Capital Stock. The Corporation shall be authorized to
issue 12,000,000 shares of capital stock, of which (a) 10,000,000 shares shall
be shares of Common Stock, par value $.01 per share (the “Common Stock”), and
(b) 2,000,000 shares shall be shares of Preferred Stock, par value $.01 per
share (the “Preferred Stock”). Shares of Preferred Stock may be issued from time
to time in one or more series.

SECTION 2. Series A Preferred and Series B Preferred. Out of the 2,000,000
shares of Preferred Stock authorized by SECTION 1 of this ARTICLE IV, there is
hereby created a series of 200,000 shares of Preferred Stock to be designated
“Series A Redeemable Preferred Stock” (the “Series A Preferred”) and there is
hereby created a series of 200,000 shares of Preferred Stock to be designated
“Series B Redeemable Preferred Stock” (the “Series B Preferred”). The voting
powers, preferences and relative, participating, optional and other special
rights, and the qualifications, limitations and restrictions, of the Series A
Preferred and the Series B Preferred, respectively, are as follows:

(a) Rank. The Series A Preferred and the Series B Preferred shall rank on a
parity with one another with respect to dividend rights and rights upon
Liquidation and, except as otherwise provided in this SECTION 2, the Series A
Preferred and the Series B Preferred shall rank on a parity with one another in
all other respects. The Series A Preferred and the Series B Preferred (sometimes
collectively referred to as the “Designated Preferred”) shall, with respect to
dividend rights and rights upon Liquidation, rank: (i) senior to the Common
Stock and each other class or series of capital stock of the Corporation or
series of Preferred Stock established after the date of this Certificate of
Incorporation and issued in accordance with the terms of this ARTICLE IV, the
terms of which do not expressly provide that it ranks senior to or on parity
with the Designated Preferred as to dividend rights and rights upon Liquidation
(collectively referred to as “Junior Securities”); (ii) on a parity with each
other class or series of capital stock of the Corporation or series of Preferred
Stock established after the date of this Certificate of Incorporation and issued
in accordance with the terms of this ARTICLE IV, the terms of which expressly
provide that such class or series shall rank on a parity with the Designated
Preferred as to dividend rights and rights upon Liquidation (collectively
referred to as “Parity Securities”); and (iii) junior to each other class or
series of capital stock of the Corporation or series of Preferred Stock
established after the date of this Certificate of Incorporation and issued in
accordance with the terms of this ARTICLE IV, the terms of which expressly
provide that such class or series shall rank senior to the Designated Preferred
as to dividend rights and amounts payable upon Liquidation (collectively
referred to as “Senior Securities”).

(b) Dividends.

(i) Dividend Rate. Dividends in respect of each outstanding share of Designated
Preferred (“Designated Preferred Dividends”) shall accrue on a daily basis from
the date of issuance at an annual rate equal to the Dividend Rate (as defined
below) multiplied by the sum of (A) $100 (as it may be adjusted with respect to
each series of Designated Preferred pursuant to SECTION 2(j) of this ARTICLE IV,
the “Stated Liquidation Preference”) plus (B) the amount of all Designated
Preferred Dividends and Designated Preferred Penalty Dividends (as defined
below), if any, that have accrued with respect to such share after the issuance
of such share and on or prior to the immediately preceding Dividend Payment Date
(as defined below), less the amount of all Designated Preferred Dividends and
Designated Preferred Penalty Dividends paid with respect to such share since the
issuance of such share (collectively, “Accumulated Dividends”). The “Dividend
Rate” shall be 13% per annum, except that the Dividend Rate shall be 15.5% per
annum with respect to each day on which a Default occurs or a Default has
occurred and is continuing. If a Triggering Event occurs during any Dividend
Period (as defined below) then additional dividends in respect of each
outstanding share of Designated Preferred (“Designated Preferred Penalty
Dividends”) shall accrue from the beginning of such Dividend Period at the
applicable annual penalty dividend rates set forth in the following table:

          Leverage Ratio   Annual Penalty Dividend Rate
Greater than 4.0 to 1.0 but less than
or equal to 5.0 to 1.0
 
2%
Greater than 5.0 to 1.0 but less than
or equal to 6.0 to 1.0
 
5%
Greater than 6.0 to 1.0
    7 %

Designated Preferred Dividends and Designated Preferred Penalty Dividends, if
any, shall be computed on the basis of a 360-day year consisting of twelve
30-day months.

(ii) Payment Dates. Designated Preferred Dividends and Designated Preferred
Penalty Dividends, if any, are payable on the last day of March, June, September
and December of each year (each of such dates being a “Dividend Payment Date”
and each such quarterly period being a “Dividend Period”) beginning on March 31,
2006. If any Dividend Payment Date is not a business day, Designated Preferred
Dividends and Designated Preferred Penalty Dividends, if any, shall be payable
on the next succeeding business day. Designated Preferred Dividends and
Designated Preferred Penalty Dividends, if any, payable on any Dividend Payment
Date shall be payable to holders of record as they appear in the Corporation’s
stock records at the close of business on March 15, June 15, September 15 and
December 15 immediately preceding the Dividend Payment Date. Accumulated
Dividends for any Dividend Period not paid on the regular Dividend Payment Date
may be declared and paid at any time, without reference to any Dividend Payment
Date, to the holders of record of the Designated Preferred as they appear on the
Corporation’s stock register at the close of business on the record date as
shall be fixed by the Board of Directors, which record date shall be not more
than 60 days or less than 10 days prior to the payment date.

(iii) Accrual and Accumulation of Dividends. Designated Preferred Dividends and
Designated Preferred Penalty Dividends, if any, shall accrue whether or not the
Corporation has earnings or profits, whether or not there are funds legally
available for the payment of such dividends and whether or not dividends are
declared. Designated Preferred Dividends and Designated Preferred Penalty
Dividends, if any, shall be cumulative such that any Designated Preferred
Dividends or Designated Preferred Penalty Dividends accrued but not paid on any
Dividend Payment Date shall accumulate until paid and shall accrue additional
dividends to and including the date of payment thereof at the Dividend Rate and
giving effect to any Designated Preferred Penalty Dividend then in effect,
compounded quarterly on each subsequent Dividend Payment Date. Each payment of
Designated Preferred Dividends and Designated Preferred Penalty Dividends, if
any, shall be credited first against the Accumulated Dividends with respect to
the earliest Dividend Period for which dividends have not been paid in full.

(iv) Form of Payment. All Designated Preferred Dividends and Designated
Preferred Penalty Dividends, if any, declared by the Board of Directors and paid
by the Corporation shall be payable in cash.

(v) Restriction on Dividend Payments. No dividend whatsoever shall be declared
or paid upon, or any sum set apart for the payment of dividends upon, any
outstanding share of Designated Preferred with respect to any Dividend Period
unless all dividends for all preceding Dividend Periods have been declared and
paid upon, or declared and a sufficient sum set apart for the payment of such
dividends upon, all outstanding shares of Designated Preferred. Unless all
Accumulated Dividends on all outstanding Designated Preferred shall have been
declared and paid, or declared and a sufficient sum for the payment thereof set
apart, then: (A) no dividend or distribution (other than a dividend or
distribution payable solely in shares of, or options, warrants or rights to
subscribe for or purchase shares of, any Junior Securities) shall be declared or
paid upon, or any sum set apart for the payment of any dividends or
distributions upon, any shares of Junior Securities or Parity Securities, except
dividends paid ratably on the Series A Preferred and Series B Preferred and all
such Parity Securities on which dividends are accrued, accumulated and unpaid in
proportion to the total amounts to which holders of all such shares are then
entitled; (B) no shares of Junior Securities or Parity Securities shall be
purchased, redeemed or otherwise acquired or retired for value (excluding an
exchange for shares of Junior Securities) by the Corporation or any of its
Subsidiaries, except for purchases, redemptions or other acquisitions or
retirements for value paid ratably on the Series A Preferred and Series B
Preferred and all such Parity Securities; and (C) no monies shall be paid into
or set apart or made available for a sinking or other like fund for the
purchase, redemption or other acquisition or retirement for value of any shares
of Junior Securities by the Corporation or any of its Subsidiaries; provided,
however, that the foregoing limitations shall not apply with respect to Junior
Securities if at the date of each such dividend, distribution, purchase,
redemption, acquisition, retiring for value, payment, setting apart or making
available, full cumulative dividends determined in accordance herewith on the
Designated Preferred have been paid in full for all dividend periods ended prior
to the date of such event and such event is otherwise permitted by SECTION
2(g)(xvii) of this ARTICLE IV.

(c) Liquidation.

(i) Liquidation Preference. In the event of any Liquidation, before any payment
or distribution of the Corporation’s assets (whether capital or surplus), or
proceeds thereof, is made to, or set apart for, the holders of Junior
Securities, holders of Designated Preferred shall be entitled to receive in
respect of each share of Designated Preferred payment out of the Corporation’s
assets, or the proceeds thereof, available for distribution of an amount equal
to the sum of (A) the Stated Liquidation Preference, (B) any Accumulated
Dividends accrued with respect to such share and (C) any dividends accrued
during the current Dividend Period to, but not including, the date of final
distribution with respect to such share. If, upon any Liquidation, the
Corporation’s assets, or proceeds thereof, are insufficient to pay, in full, the
Stated Liquidation Preference and the other liquidating payments to which the
holders of any Parity Securities are entitled, then such assets, or the proceeds
thereof, shall be distributed among the holders of Designated Preferred and such
Parity Securities ratably in proportion to the respective amounts that would be
payable on such shares of Designated Preferred and any such Parity Securities if
all amounts payable thereon were paid in full.

(ii) No Further Participation. After payment of the full amount of the sum of
(A) the Stated Liquidation Preference, (B) any Accumulated Dividends accrued
with respect to such share and (C) any dividends accrued during the current
Dividend Period to, but not including, the date of final distribution with
respect to such share, to which the holders of shares of Designated Preferred
are entitled, the holders of the Designated Preferred shall have no further
right or claim to any of the Corporation’s remaining assets, or the proceeds
thereof.

(d) Redemption.

(i) Mandatory Redemption. On December 21, 2011 (the “Mandatory Redemption
Date”), the Corporation shall redeem all of the outstanding shares of Designated
Preferred, in cash, at a redemption price, calculated as of such date, equal to
the sum of (A) the Stated Liquidation Preference, (B) any Accumulated Dividends
accrued with respect to such share and (C) any dividends accrued during the
current Dividend Period to, but not including, the date of final distribution
with respect to such share. If the Corporation does not have sufficient funds or
is not permitted under applicable law to redeem all of the outstanding shares of
Designated Preferred on the Mandatory Redemption Date, the Corporation shall use
all legally available funds to effect such redemption with respect to the
maximum number of shares of Designated Preferred. The Corporation shall allocate
the shares of Designated Preferred to be redeemed ratably between the Series A
Preferred and the Series B Preferred in proportion to the number of shares of
each such series then outstanding. The Corporation shall allocate the shares of
Series A Preferred and Series B Preferred to be redeemed ratably among the
holders of the outstanding             shares of each such series in proportion
to the number of such shares then held by each holder. The shares of Designated
Preferred not redeemed shall remain outstanding and entitled to all of the
rights and preferences provided herein. Subject to the other provisions hereof,
the Corporation shall redeem the balance of the shares of Designated Preferred
on the first date thereafter on which the Corporation may legally do so (subject
to the allocation provisions set forth above with respect to any further
redemption in part).

(ii) Notice of Redemption. The Corporation shall give notice of the mandatory
redemption of Designated Preferred to each holder of record of Designated
Preferred not less than 30 days nor more than 60 days before the redemption
date; provided that neither the failure to give such notice nor any defect
therein shall affect the validity of the procedure for the redemption of any
shares of Designated Preferred to be redeemed except as to any holder to whom
the Corporation has failed to give said notice or whose notice was defective.
The notice of mandatory redemption shall state: (A) the redemption date; (B) the
redemption price; (C) if less than all Designated Preferred are to be redeemed,
the aggregate number of             shares of Designated Preferred to be
redeemed and the number of shares held by the addressee of such notice to be
redeemed; (D) the place or places where certificates evidencing shares of
Designated Preferred to be redeemed are to be surrendered for payment of the
redemption price; and (E) that, on the redemption date, the redemption price
shall become due and payable upon each such share of Designated Preferred to be
redeemed and that dividends on the shares of Designated Preferred to be redeemed
shall cease to accrue on such redemption date. Such notice shall be given by
first class mail, postage prepaid, mailed to each holder of record of Designated
Preferred at such holder’s address as the same appears on the Corporation’s
stock register. Upon surrender of the certificates for shares of Designated
Preferred so redeemed, in accordance with the notice of mandatory redemption,
such shares of Designated Preferred shall be redeemed by the Corporation at the
redemption price aforesaid. If fewer than the total number of shares of Series A
Preferred or Series B Preferred represented by a certificate are redeemed, the
Corporation shall issue and deliver to the holder a new certificate representing
the number of unredeemed shares of Series A Preferred or Series B Preferred, as
the case may be, held by such holder.

(iii) Redemption Price. Prior to any redemption date, the Corporation shall
segregate and hold in trust an amount sufficient to pay the redemption price of
all shares of Designated Preferred to be redeemed on that date.

(iv) No Rights in Respect of Redeemed Shares. From and after the redemption date
(unless the Corporation defaults in the payment in full of the redemption price
of the shares called for redemption), dividends on the shares of Designated
Preferred so called for redemption shall cease to accrue, and all rights of the
holders thereof, as holders of such shares of Designated Preferred (except the
right to receive from the Corporation the redemption price), shall cease.

(v) Restrictions After Failure to Effect Full Redemption. If and for so long as
the Corporation fails to redeem, for any reason, all of the outstanding
            shares of Designated Preferred pursuant to this SECTION 2(d), the
Corporation shall not, directly or indirectly, (A) redeem or otherwise acquire
any Parity Securities or discharge any mandatory or optional redemption, sinking
fund or other similar obligation in respect of any Parity Securities (except in
connection with a redemption, sinking fund or other similar obligation in which
shares of Designated Preferred receive a pro rata share) or (B) declare or make
any distribution on Junior Securities, or redeem or otherwise acquire any Junior
Securities, or discharge any mandatory or optional redemption, sinking fund or
other similar obligation in respect of Junior Securities.

(e) Repurchase Offer Upon Change of Control.

(i) Repurchase Offer. At least 20 days prior to the consummation by the
Corporation of any transaction that would result in or constitute a Change of
Control, the Corporation shall give notice to each holder of Designated
Preferred describing the transaction or transactions that constitute a Change of
Control and providing a written offer (the “Repurchase Offer”) to purchase all
of the shares of Designated Preferred held by such holder at a purchase price
for such shares equal to 101% of the sum of (A) the Stated Liquidation
Preference, (B) any Accumulated Dividends accrued with respect to such share and
(C) any dividends accrued during the current Dividend Period to, but not
including, the date of final distribution with respect to such share, calculated
as of the day on which such purchase is consummated (such amount, the
“Repurchase Price”). The Repurchase Offer shall be conditioned upon the
consummation by the Corporation of the Change of Control but shall otherwise be
irrevocable.

(ii) Compliance with Securities Laws. The Corporation shall comply with the
requirements of Rule 14e-l under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) and any other securities laws and regulations to the extent
those laws and regulations are applicable in connection with the repurchase of
Designated Preferred as a result of a Change of Control. To the extent that the
provisions of any securities laws or regulations conflict with the any of the
provisions of this SECTION 2(e), the Corporation shall comply with the
applicable securities laws and regulations and shall be deemed not to have
breached its obligations under this SECTION 2(e) by virtue of such compliance.

(iii) Closing of the Repurchase Offer. Immediately prior to the consummation of
the Change of Control, the Corporation shall (A) repurchase all
            shares of Designated Preferred properly tendered pursuant to the
Repurchase Offer, and (B) segregate and hold in trust an amount sufficient to
pay the Repurchase Price for all shares of Designated Preferred so tendered.
Upon surrender of the certificates for shares of Designated Preferred so
tendered (properly endorsed for transfer), free and clear of any restrictions,
liens or claims, together with such other instruments of transfer as the
Corporation may reasonably request, in accordance with the Repurchase Offer, the
Corporation shall promptly deliver to each holder of shares of Designated
Preferred so tendered the applicable payment for those shares of Designated
Preferred. If fewer than the total number of shares of Series A Preferred or
Series B Preferred represented by a certificate are repurchased, the Corporation
shall issue and deliver to the holder a new certificate representing the number
of unpurchased shares of Series A Preferred or Series B Preferred, as the case
may be, held by such holder. The Corporation shall publicly announce the results
of its Repurchase Offer on or as soon as practicable after consummation of the
Repurchase Offer.

(iv) Third Party Change of Control Offer. The Corporation shall not be required
to make a Repurchase Offer upon the occurrence of a Change of Control if a third
party makes an offer to purchase the Designated Preferred in the manner, at the
times and otherwise in compliance with the requirements described in this
SECTION 2(e) and purchases all shares of Designated Preferred validly tendered
and not withdrawn.

(v) Failure to Comply. The Corporation may not consummate any transaction that
would result in or constitute a Change of Control unless it has complied in full
with its obligations with respect thereto pursuant to this SECTION 2(e).

(f) Voting Rights.

(i) Series A Preferred. In connection with the election of directors, the
holders of Series A Preferred shall have such voting rights as shall be set
forth in ARTICLE VI. In connection with all matters submitted to a vote or
written consent of stockholders of the Corporation, other than the election of
directors, for so long as any shares of Series A Preferred are outstanding,
every holder of Series A Preferred shall be entitled to the Specified Number of
votes, in person or by proxy, for each share of Series A Preferred outstanding
in such holder’s name on the transfer books of the Corporation on the record
date for such vote or written consent of stockholders (or, if no record date is
established, on the record date determined in accordance with applicable law).
The holders of Series A Preferred shall vote together with the holders of the
Common Stock on all matters upon which holders of Common Stock have the right to
vote, other than the election of directors and other than such other matters
required by law or this Certificate of Incorporation to be submitted to a class
or series vote. Fractional votes shall be permitted, provided that any
fractional votes shall be rounded to the nearest one-hundredth of a vote (with
five-thousandths being rounded upward). Each holder of shares of Series A
Preferred shall be entitled to notice of any stockholders meeting in accordance
with the By-Laws of the Corporation and applicable law.

(ii) Series B Preferred. The holders of shares of Series B Preferred are not
entitled to any voting rights except as specifically provided in SECTION
2(f)(iii) of this ARTICLE IV and as provided in ARTICLE VI, or as otherwise
required by law.

(iii) Special Designated Preferred Voting Rights. In addition to any other vote
required by this Certificate of Incorporation or by law:

(A) other than as set forth in SECTION 2(f)(iii)(D) of this ARTICLE IV or as
required by law, for so long as any shares of Series A Preferred are
outstanding, the affirmative vote or consent of the holders of a majority of the
outstanding shares of Series A Preferred Stock shall be required to adopt,
amend, alter or repeal any provision of this Certificate of Incorporation
(whether by merger, consolidation or otherwise) so as to adversely affect the
preferences, rights or powers of the Series A Preferred Stock; provided,
however, that any such action that changes the dividend payable on, the Stated
Liquidation Preference of, the mandatory redemption feature of, the Change of
Control repurchase feature of or the non-call features of, the Series A
Preferred Stock shall require the affirmative vote of the holders of 72.5% of
the outstanding shares of Series A Preferred Stock at a meeting of holders of
Series A Preferred Stock duly called for such purpose or the unanimous written
consent of the holders of the Series A Preferred Stock;

(B) other than as set forth in SECTION 2(f)(iii)(D) of this ARTICLE IV or as
required by law, for so long as any shares of Series B Preferred are
outstanding, the affirmative vote or consent of the holders of a majority of the
outstanding shares of Series B Preferred Stock shall be required to adopt,
amend, alter or repeal any provision of this Certificate of Incorporation
(whether by merger, consolidation or otherwise) so as to adversely affect the
preferences, rights or powers of the Series B Preferred Stock; provided,
however, that any such action that changes the dividend payable on, the Stated
Liquidation Preference of, the mandatory redemption feature of, the Change of
Control repurchase feature of or the non-call features of, the Series B
Preferred Stock shall require the affirmative vote of the holders of 72.5% of
the outstanding shares of Series B Preferred Stock at a meeting of holders of
Series B Preferred Stock duly called for such purpose or the unanimous written
consent of the holders of the Series B Preferred Stock;

(C) the affirmative vote or consent of the holders of two-thirds of the
outstanding shares of Series A Preferred Stock (if any shares of Series A
Preferred are then outstanding) and the holders of two-thirds of the outstanding
shares of Series B Preferred Stock (if any shares of Series B Preferred are then
outstanding) voting as separate classes shall be required for the Corporation to
designate or issue any Senior Securities or Parity Securities or reclassify any
other securities into Senior Securities or Parity Securities; and

(D) for so long as any shares of Series A Preferred and Series B Preferred are
outstanding, the affirmative vote or consent of the holders of a majority of the
outstanding shares of Series A Preferred Stock and Series B Preferred Stock,
voting together as a single class, shall be required to adopt, amend, alter or
repeal any provision of (1) SECTION 2(g) of ARTICLE IV of this Certificate of
Incorporation (whether by merger, consolidation or otherwise) that could
reasonably be expected to be material and adverse to the rights of the holders
of the Designated Preferred to receive the dividends pursuant to SECTION 2(b) of
ARTICLE IV or have their             shares redeemed pursuant to SECTION 2(d) of
ARTICLE IV, (2) ARTICLE VI or (3) SECTION 3 of ARTICLE X.

(g) Covenants. Nothing in SECTION 2(g) of this ARTICLE IV shall limit the
Corporation’s powers in ARTICLE III and no act of the Corporation shall be
invalid or ultra vires by reason of the fact that the Corporation failed to
comply with the covenants of SECTION 2(g) of this ARTICLE IV. The only
consequence of such failure by the Corporation to comply with the covenants of
SECTION 2(g) of this ARTICLE IV (other than SECTION 2(g)(iii), (viii),
(x)(A)(3), (xii), (xiii), (xvii) and (xviii) of this ARTICLE IV) shall be, upon
the passage of time set forth in clause (iv) of the definition of “Event of
Default” herein, the occurrence of a Default, with the sole remedies for such
Default being the remedies provided in the second sentence of SECTION 2(b)(i) of
ARTICLE IV and the proviso contained the first sentence of SECTION 1 of ARTICLE
VI, and the holders of the Designated Preferred will not be entitled to specific
performance. The consequence of such failure by the Corporation to comply with
the covenants of SECTION 2(g)(iii), (viii), (x)(A)(3), (xii), (xiii), (xvii) and
(xviii) of this ARTICLE IV shall be, upon the passage of time set forth in
clause (iv) of the definition of “Event of Default” herein, the occurrence of a
Default, with the remedies for such Default being, in addition to any specific
remedies provided for in this Agreement, any other legal or equitable remedy
available against the Corporation. Waivers, consents, supplements, amendments
and other modifications to SECTION 2(g) of this ARTICLE IV shall be deemed to be
consented and agreed to by the holders of Designated Preferred in accordance
with the second paragraph of ARTICLE VIII. For so long as any Designated
Preferred are outstanding:

(i) Financial Statements and Other Information. The Corporation shall furnish to
the holders of the Designated Preferred (other than as set forth in clauses
(E) and (I) below):

(A) within 90 days after the end of each fiscal year of Parent, its audited
consolidated balance sheet and related statements of operations, changes in
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
Parent and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

(B) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Parent, its unaudited consolidated balance sheet and related
statements of operations, changes in stockholders’ equity and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations of Parent and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(C) concurrently with any delivery of financial statements under clause (A) or
(B) above, a certificate of a Financial Officer (1) certifying, to the best of
such officer’s knowledge, as to whether a Default or Triggering Event exists at
the end of such fiscal quarter or fiscal year, as applicable, and, if a Default
so exists, specifying the details thereof and any action taken or proposed to be
taken with respect thereto; (2) setting forth reasonably detailed calculations
demonstrating compliance with SECTIONS 2(g) (xxi), (xxii), (xxiii) and (xxiv) of
this ARTICLE IV; (3) setting forth reasonably detailed calculations
demonstrating Consolidated Tangible Assets as of the date of such financial
statements; and (4) stating whether any change in GAAP or in the application
thereof has occurred since the date of Parent’s most recent audited financial
statements and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

(D) concurrently with any delivery of financial statements under clause
(A) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default or Triggering Event
(which certificate may be limited to the extent required by accounting rules or
guidelines);

(E) at the request of holders of Designated Preferred owning Designated
Preferred then having a liquidation preference calculated pursuant to SECTION
2(c)(1) of this ARTICLE IV of at least $7.5 million, as soon as available to the
Board of Directors of Parent, and in any event not later than 60 days after the
end of each fiscal year of Parent, a detailed consolidated budget for the
subsequent fiscal year (including a projected consolidated balance sheet and
related statements of projected operations and cash flow as of the end of and
for each fiscal quarter of such fiscal year and setting forth the assumptions
used for purposes of preparing such budget) and, promptly when available, any
significant revisions of such budget;

(F) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Parent or any
of its Subsidiaries with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by Parent
to its shareholders generally, as the case may be;

(G) within 100 days after the end of each fiscal year of Parent, the unaudited
consolidated balance sheet and related statements of operations of the
Corporation (with consolidating information reconciling in reasonable detail
such financial statements with the corresponding financial statements of
Parent), as of the end of and for such year, setting forth in comparative form
the figures for the previous fiscal year (provided such figures for the 2004
fiscal year shall not be required for the financial statements to be provided
for the fiscal year ended December 31, 2005), all certified by a Financial
Officer as presenting fairly in all material respects the financial condition
and results of operations of the Corporation and its consolidated Subsidiaries
on a consolidated basis in accordance with GAAP consistently applied;

(H) within 55 days after the end of each of the first three fiscal quarters of
each fiscal year of Parent, the unaudited consolidated balance sheet and related
statements of operations of the Corporation (with consolidating information
reconciling in reasonable detail such financial statements with the
corresponding financial statements of Parent), as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by a Financial Officer as presenting fairly in all
material respects the financial condition and results of operations of the
Corporation and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes; and

(I) promptly following any request therefor by holders of Designated Preferred
owning Designated Preferred then having a liquidation preference calculated
pursuant to SECTION 2(c)(1) of this ARTICLE IV of at least $7.5 million, such
other information regarding the operations, business affairs and financial
condition of Parent and its Subsidiaries, as a holder of Designated Preferred
may reasonably request.

Upon written request of any holder of Series A Preferred or Series B Preferred,
the Corporation shall provide to such holder a list of all holders of Designated
Preferred within 30 days after such request.

Information required to be delivered pursuant to SECTION 2(g)(i) of this ARTICLE
IV shall be deemed to have been furnished and delivered if such information, or
one or more annual, quarterly or other reports or filings containing such
information, shall have been (1) delivered to each holder of Designated
Preferred in electronic format or (2) electronically filed with the Securities
and Exchange Commission, or any Governmental Authority succeeding to any or all
of the functions of said Commission, and notice thereof shall have been provided
to each holder of Designated Preferred.

(ii) Notices of Material Events. The Corporation shall furnish to the holders of
the Designated Preferred prompt written notice of the following:

(A) the occurrence of any Default;

(B) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Parent or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

(C) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Corporation and its Subsidiaries in an aggregate amount
exceeding $10,000,000; and

(D) any other occurrences or events that result in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under SECTION 2(g)(ii) of this ARTICLE IV shall be
accompanied by a statement of a Financial Officer setting forth the details of
the occurrence or event requiring such notice and any action taken or proposed
to be taken with respect thereto.

(iii) Existence; Conduct of Business. The Corporation shall, and shall cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of the business of Parent and
its Subsidiaries, taken as a whole, provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
SECTION 2(g)(xii) of this ARTICLE IV, or any sale, transfer or other disposition
permitted by SECTION 2(g)(xiv) of this ARTICLE IV or any statutory conversion.

(iv) Payment of Obligations. The Corporation shall, and shall cause each of its
Subsidiaries to, (A) pay its Indebtedness and (B) pay its other obligations,
including tax liabilities (it being understood that, with respect to any
Unrestricted Subsidiary, such subsidiary shall comply with clause (B) of this
SECTION 2(g)(iv) of this ARTICLE IV to the extent that any such obligation of
such Unrestricted Subsidiary may become an obligation of the Corporation or any
of its Subsidiaries), in each case before the same shall become delinquent,
except in the cases of clause (A) and (B) where (1) the validity or amount
thereof is being contested in good faith and if necessary to so contest, by
appropriate proceedings, (2) the Corporation or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP,
(3) such contest effectively suspends collection of the contested obligation and
the enforcement of any Lien against the Corporation or any of its Subsidiaries
securing such obligation and (4) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

(v) Maintenance of Properties. The Corporation shall, and shall cause each of
its Subsidiaries to, keep and maintain all property material to the conduct of
the business of Parent and its Subsidiaries, taken as a whole, in good working
order and condition, ordinary wear and tear excepted.

(vi) Insurance. The Corporation shall, and shall cause each of its Subsidiaries
to, maintain, with financially sound and reputable insurance companies,
insurance in such amounts (with no greater risk retention) and against such
risks under similar circumstances as are reasonably determined by the management
of Parent and its Subsidiaries to be sufficient in accordance with usual and
customary practices of companies of established repute engaged in the same or
similar businesses operating in the same or similar locations, except to the
extent reasonable self insurance meeting the same standards is maintained with
respect to such risks. The Corporation shall furnish to holders of Designated
Preferred, upon request of such holders owning Designated Preferred then having
a liquidation preference calculated pursuant to SECTION 2(c)(i) of this ARTICLE
IV of at least $15 million and at such holders’ expense, information in
reasonable detail as to the insurance so maintained.

(vii) Casualty and Condemnation. The Corporation shall furnish to the holders of
Designated Preferred prompt written notice of any casualty or other insured
damage to any material portion of its properties or assets and the properties or
assets of its Subsidiaries, taken as a whole, or the commencement of any action
or proceeding for the taking or expropriation of any material portion of its
properties or assets and the properties or assets of its Subsidiaries, taken as
a whole, under power of eminent domain or by condemnation or similar proceeding.

(viii) Books and Records; Inspection and Audit Rights. The Corporation shall,
and shall cause each of its Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Corporation shall,
and shall cause each of its Subsidiaries to, permit any representatives
designated by holders of Designated Preferred owning Designated Preferred then
having a liquidation preference calculated pursuant to SECTION 2(c)(i) of this
ARTICLE IV of at least $15 million, upon reasonable prior notice and during
normal business hours, to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times and as often as reasonably requested, in each case subject to applicable
attorney-client privilege exceptions and compliance with non-disclosure and
confidentiality agreements between any of Parent or any of its Subsidiaries and
third parties.

(ix) Compliance with Laws. The Corporation shall, and shall cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(x) Indebtedness; Certain Equity Securities.

(A) The Corporation shall not, and shall not permit any of its Subsidiaries to,
create, incur, assume or permit to exist any Indebtedness, except:

(1) Indebtedness created under the Credit Agreement;

(2) Indebtedness existing on the Restatement Date and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or result in an earlier maturity date or decreased
weighted average life thereof or change the parties directly or indirectly
responsible for the payment thereof;

(3) unsecured Indebtedness of the Corporation or any of its Subsidiaries to
Parent or any of its Subsidiaries, provided that if such Indebtedness is owed to
a wholly-owned Subsidiary and the obligor is not a wholly-owned Subsidiary such
Indebtedness may be secured, and provided further that (x) such Indebtedness
shall not have been transferred or pledged to any third party other than under
the Credit Agreement, (y) Indebtedness of any Subsidiary to any other Subsidiary
(other than Indebtedness of the Corporation or any of its Subsidiaries to the
Corporation or any of its Subsidiaries) shall be subject to SECTION 2(g)(xiii)
of this ARTICLE IV and (z)  the aggregate principal amount of Indebtedness of
the Corporation or any of its Subsidiaries to any direct or indirect parent
company of the Corporation permitted by this clause (3) shall not exceed the
aggregate amount of proceeds raised by debt and equity financings of such parent
companies and such Indebtedness shall have terms no less favorable than those
that could otherwise be obtainable on an arms’ length basis;

(4) Indebtedness of the Corporation or any of its Subsidiaries incurred to
finance the acquisition, construction, development, enlargement, repair or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof or change the parties
directly or indirectly responsible for the payment thereof, provided that
(x) such Indebtedness is incurred prior to or within 180 days after such
acquisition or the completion of such construction, development, enlargement,
repair or improvement and (y) the aggregate principal amount of Indebtedness
permitted by this clause (4) of SECTION 2(g)(x)(A) of this ARTICLE IV shall not
exceed the US Dollar Equivalent (as such term is defined in the Credit Agreement
as in effect on the Distribution Date) of $10,000,000 at any time outstanding;

(5) Indebtedness of any Person that becomes a Subsidiary of the Corporation
after the Restatement Date and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof or
result in an earlier maturity date or decreased weighted average life thereof or
change the parties directly or indirectly responsible for the payment thereof,
provided that (x) such Indebtedness exists at the time such Person becomes a
Subsidiary of the Corporation and is not created in contemplation of or in
connection with such Person becoming a Subsidiary of the Corporation and (y) the
aggregate principal amount of Indebtedness permitted by this clause (5) of
SECTION 2(g)(x)(A) of this ARTICLE IV shall not exceed the US Dollar Equivalent
of $10,000,000 at any time outstanding;

(6) Permitted Subordinated Indebtedness provided that immediately before and
after giving pro forma effect to the incurrence of such Permitted Subordinated
Indebtedness, no Default shall have occurred and be continuing (including any
Default under SECTION 2(g)(xxi), (xxii), (xxiii) or (xxiv) of this ARTICLE IV);

(7) Indebtedness with respect to Swap Agreements that are permitted to be
entered into under SECTION 2(g)(xvi) of this ARTICLE IV;

(8) Indebtedness of Foreign Subsidiaries denominated in any currency (exclusive
of Indebtedness incurred under the Credit Agreement) in an aggregate principal
amount not exceeding the sum of (A) US$75,000,000 plus (B) so long as AMG is a
Subsidiary and Parent holds directly or indirectly not more than 50% of the
Equity Interests in AMG (or any other entity of the Academy Music Group),
Indebtedness of any entity of the Academy Music Group under the AMG Credit
Documents in an aggregate amount not exceeding the US Dollar Equivalent of
£30,000,000 at any time outstanding and any additional indebtedness incurred by
any entity of the Academy Music Group in an aggregate amount not exceeding the
US Dollar Equivalent of US$10,000,000 at any time outstanding and extensions,
renewals and replacements of such Indebtedness that do not increase the
outstanding principal or commitment amount thereof or result in an earlier
maturity date or decreased weighted average life thereof or change the parties
directly or indirectly responsible for the payment thereof;

(9) advances and deposits received by the Corporation or its Subsidiaries in the
ordinary course of business and Guarantees thereof by the Corporation or any
other Subsidiary;

(10) other Indebtedness of the Corporation or any of its Subsidiaries not
permitted by any other clause of SECTION 2(g)(x)(A) of this ARTICLE IV in an
aggregate principal amount not exceeding the US Dollar Equivalent of $50,000,000
at any time outstanding, provided that immediately before and after giving pro
forma effect to the incurrence of such Indebtedness, no Default shall have
occurred and be continuing (including any Default under SECTION 2(g)(xxi),
(xxii), (xxiii) or (xxiv) of this ARTICLE IV);

(11) Permitted Holding Company Indebtedness of the Corporation, provided that
immediately before and after giving pro forma effect to the incurrence of such
Permitted Holding Company Indebtedness of the Corporation, no Default shall have
occurred and be continuing (including any Default under SECTION 2(g)(xxi),
(xxii), (xxiii) or (xxiv) of this ARTICLE IV); and

(12) Guarantees by the Corporation and any Subsidiary of the Corporation in
respect of Permitted Holding Company Indebtedness, Permitted Parent Convertible
Indebtedness and Permitted Subordinated Indebtedness, provided that (A) such
Guarantees (1) if of Permitted Holding Company Indebtedness or Permitted Parent
Convertible Indebtedness by a Holding Company are subordinated to, or rank pari
passu in right of payment with, the obligations under the Credit Agreement or
(2) are otherwise subordinated to the obligations under the Credit Agreement on
terms no less favorable to the lenders under the Credit Agreement than the terms
set forth in Exhibit F to the Credit Agreement and (B) immediately before and
after giving pro forma effect to the incurrence of such Permitted Holding
Company Indebtedness, Permitted Parent Convertible Indebtedness or Permitted
Subordinated Indebtedness, as the case may be, no Default shall have occurred
and be continuing (including any Default under SECTION 2(g)(xxi), (xxii),
(xxiii) or (xxiv) of this ARTICLE IV).

(B) The Corporation shall not, and shall not permit any of its Subsidiaries to,
issue any preferred stock or other preferred Equity Interests, other than
(i) preferred stock or other preferred Equity Interests outstanding on the date
hereof, (ii) the Designated Preferred and (iii) preferred stock or other
preferred Equity Interests owned by the Corporation, any of its Subsidiaries or
any of its direct or indirect parents.

(xi) Liens. (A) The Corporation shall not, and shall not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or, except as permitted
under SECTION 2(g)(xiv) of this ARTICLE IV, assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(1) Liens created under the Credit Agreement;

(2) Permitted Encumbrances;

(3) any Lien on any property or asset of the Corporation or any of its
Subsidiaries existing on the Restatement Date, provided that (x) such Lien shall
not apply to any other property or asset of the Corporation or any of its
Subsidiaries other than proceeds from, and after-acquired property in respect
of, the property or assets subject to such Lien, in each case to the extent
required under the terms of the document or instrument creating such Lien as in
effect on the Restatement Date, and (y) such Lien shall secure only those
obligations which it secures on the Restatement Date and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;

(4) any Lien existing on any property or asset prior to the acquisition thereof
by the Corporation or any of its Subsidiaries or existing on any property or
asset of any Person that becomes a Subsidiary of the Corporation after the
Restatement Date prior to the time such Person becomes such a Subsidiary,
provided that (x) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming such a Subsidiary, as the case may
be, (y) such Lien shall not apply to any other property or assets of the
Corporation or any of its Subsidiaries other than proceeds from, and
after-acquired property in respect of, the property or assets subject to such
Lien, in each case to the extent required under the terms of the document or
instrument creating such Lien as in effect on the date of the applicable
acquisition, and (z) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary of the Corporation, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(5) Liens on fixed or capital assets acquired, constructed, developed, enlarged,
repaired or improved by the Corporation or any of its Subsidiaries, provided
that (w) such Liens secure Indebtedness permitted by SECTION 2(g)(x)(A)(4) of
this ARTICLE IV, (x) such Liens and the Indebtedness secured thereby are
incurred prior to or within 180 days after such acquisition or the completion of
such construction, development, enlargement, repair or improvement, provided
that such Liens may also secure extensions, renewals and replacements of such
Indebtedness to the extent such extensions, renewals and replacements are
permitted under SECTION 2(g)(x)(A) of this ARTICLE IV, (y) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing,
developing, enlarging, repairing or improving such fixed or capital assets and
(z) such Liens shall not apply to any other property or assets of the
Corporation or any of its Subsidiaries other than proceeds from, and
after-acquired property in respect of, the property or assets subject to such
Lien, in each case to the extent required under the terms of the document or
instrument creating such Lien as in effect on the date such Lien is created; and

(6) Liens (other than Liens on collateral under the Credit Agreement or on any
real property or interests in real property of the Corporation or any of its
Subsidiaries) in addition to those permitted by any other clause of SECTION
2(g)(xi) of this ARTICLE IV, provided that the aggregate amount of all Liens
permitted under this clause (6) (measured, as to each such Lien, as the greater
of the amount secured by such Lien and the fair market value at the time of the
creation of such Lien of the assets subject to such Lien) shall not exceed the
US Dollar Equivalent of $25,000,000; and

(7) Liens securing Indebtedness permitted under SECTION 2(g)(x)(A)(3) of this
ARTICLE IV of a Subsidiary that is not a wholly-owned Subsidiary to a
wholly-owned Subsidiary.

(B) The Corporation will not, and will not permit any of its Subsidiaries to,
create, incur, assume or permit to exist any Lien on the Equity Interests of an
Unrestricted Subsidiary now owned or hereafter acquired by it, except for Liens
securing Indebtedness or other obligations of such Unrestricted Subsidiary or
other Unrestricted Subsidiaries.

(xii) Fundamental Changes.

(A) The Corporation shall not, and shall not permit any of its Subsidiaries to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that, if at
the time thereof and immediately after giving pro forma effect thereto no
Default shall have occurred and be continuing (1) any Person may merge into the
Corporation in a transaction in which the Corporation is the surviving
corporation, (2) any Person other than the Corporation may merge into any
Subsidiary (a) in a transaction in which the surviving entity is a Subsidiary
and (b) in connection with a sale or other disposition of a Subsidiary permitted
under SECTION 2(g)(xiv) of ARTICLE IV that results in such Person ceasing to be
a Subsidiary, and (3) any Subsidiary may liquidate or dissolve if (x) the
Corporation determines in good faith that such liquidation or dissolution is in
the best interests of the Corporation and its other Subsidiaries and is not
materially disadvantageous to the holders of the Designated Preferred and
(y) after giving pro forma effect thereto, no Default shall have occurred and he
continuing, provided that any such merger involving a Person that is not a
wholly owned Subsidiary of the Corporation immediately prior to such merger
shall not be permitted unless also permitted by SECTION 2(g)(xiii) of this
ARTICLE IV.

(B) The Corporation shall not, and shall not permit any of its Subsidiaries to,
engage to any material extent in any business other than a Related Business.

(C) The Corporation shall not engage in any business or activity other than the
ownership of all the outstanding Equity Interests of Worldwide and activities
incidental thereto. The Corporation shall not own or acquire any assets (other
than Equity Interests of Worldwide, cash and Permitted Investments) or incur any
liabilities (other than liabilities under the Credit Agreement and other
liabilities expressly permitted to be incurred by the Corporation under this
ARTICLE IV, liabilities imposed by law, including tax liabilities, and other
liabilities incidental to its existence and permitted business and activities).

(D) Each Permitted Acquisition Holding will not engage in any business or
activity other than acquisitions of Related Businesses in one or more Tax-Free
Reorganizations, the issue of the Permitted Acquisition Holding Guarantee and
the ownership of all the outstanding Equity Interests of Subsidiaries so
acquired and activities incidental thereto.

(xiii) Investments, Loans, Advances, Guarantees and Acquisitions. The
Corporation shall not, and shall not permit any of its Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Subsidiary of the Corporation prior to such merger) any
Equity Interests in or evidences of Indebtedness or other securities (including
any option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of related
transactions) any assets of any other Person constituting a business unit, line
of business or division of a Person except:

(A) Permitted Investments;

(B) investments existing on the Restatement Date;

(C) investments by the Corporation and its Subsidiaries in Equity Interests in
any Subsidiary of the Corporation;

(D) (1) loans or advances made by the Corporation to any Subsidiary of the
Corporation and; (2) loans or advances made by the Corporation or any Subsidiary
of the Corporation to Parent or any of its Subsidiaries, provided the aggregate
amount of loans or advances made to Parent or any of its Subsidiaries (other
than the Corporation and its Subsidiaries) pursuant to this clause (D)(2) shall
not exceed the amounts permitted by SECTION 2(g)(xvii) of this ARTICLE IV and
any amount loaned or advanced to Parent or any of its Subsidiaries (other than
the Corporation and its Subsidiaries) shall be considered to be Restricted
Payments for purposes of calculating Restricted Payments under SECTION
2(g)(xvii) of this ARTICLE IV;

(E) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(F) purchases or other acquisitions of property and assets or businesses of any
Person or of assets constituting a business unit, a line of business or division
of such Person, or Equity Interests in a Person that, upon the consummation
thereof, shall be a direct or indirect Subsidiary of Worldwide or, if acquired
in a Tax-Free Reorganization, a direct or indirect Subsidiary of a Permitted
Acquisition Holding (including in each case as a result of a merger or
consolidation), provided that with respect to each purchase or other acquisition
made pursuant to SECTION 2(g)(xiii)(F) of this ARTICLE IV (each, a “Permitted
Acquisition”):

(1) the acquired property, assets, business or Person is in a business of the
type conducted by the Corporation and its Subsidiaries on the Restatement Date
or a business reasonably related thereto;

(2) immediately before and after giving pro forma effect to such purchase or
acquisition, no Default shall have occurred and be continuing (including any
Default under SECTION 2(g)(xxi), (xxii), (xxiii) or (xxiv) of this ARTICLE IV);

(3) The Corporation shall have delivered to the holders of Designated Preferred,
no later than 5 business days prior to the date on which any such purchase or
other acquisition, other than an Excluded Acquisition, is to be consummated and
no later than 20 business days following the date on which an Excluded
Acquisition is consummated, a certificate of a Financial Officer, certifying
that all of the requirements set forth in the immediately preceding clauses
(1) and (2) hereof have been satisfied or shall be satisfied on or prior to the
consummation of such purchase or other acquisition; and

(4) such purchase or other acquisition shall not have been consummated through
or preceded by an unsolicited tender offer;

(G) Permitted Deposits;

(H) any Equity Interest, Indebtedness, securities or assets received as a result
of the receipt of non-cash consideration from any asset disposition permitted
under SECTION 2(g)(xiv) of this ARTICLE IV;

(I) any Equity Interests, Indebtedness, securities or assets received solely in
exchange for common stock of Parent and (ii) if received in exchange for common
stock of Parent, cash, cash equivalents and Permitted Investments (or any
combination thereof), to the extent received in exchange for common stock of
Parent (provided, for the avoidance of doubt, that the extent to which Equity
Interests, Indebtedness, securities or assets were received in exchange for
common stock of Parent shall be determined in good faith by the Board of
Directors of Worldwide or, but only if the total consideration received is in
excess of US$5,000,000, of the Parent);

(J) loans and advances to employees, officers and directors that do not exceed
the US Dollar Equivalent of $2,000,000 in the aggregate at any time outstanding;

(K) intercompany Indebtedness permitted under SECTION 2(g)(x)(A)(3) of this
ARTICLE IV;

(L) investments in joint ventures and Subsidiaries of the Corporation that do
not exceed the US Dollar Equivalent of $10,000,000 in the aggregate at any time
outstanding;

(M) with respect to each of the fiscal years ended December 31, 2006 and 2007,
investments during such fiscal year that, taken together, do not exceed
$4,000,000, in each case to the extent and at the times required by, and made in
accordance with the terms of the contracts listed as item 1 in Schedule X to
each of the Class A Preferred Stock Subscription Agreement dated December 12,
2005, between Parent and the investors named therein, and the Class B Preferred
Stock Purchase Agreement dated December 12, 2005, between Clear Channel and the
purchasers named therein;

(N) investments, loans or advances, and purchases and acquisitions resulting in
aggregate payments, at any time in an aggregate amount not exceeding the
Remaining Excess Cash at such time;

(O) (1) Guarantees by the Corporation and any of its Subsidiaries of obligations
that do not constitute Indebtedness, in each case incurred by any Subsidiary in
the ordinary course of business, (2) Guarantees permitted under SECTION
2(g)(x)(A)(7), 2(g)(x)(A)(9) and 2(g)(x)(A)(12) of this ARTICLE IV, and
(3) Guarantees constituting Indebtedness permitted by SECTION 2(g)(x) of this
ARTICLE IV;

(P) investments that are not permitted by any other clause of SECTION 2(g)(xiii)
of this ARTICLE IV that, in the aggregate at any time outstanding, do not exceed
an amount equal to (1) the US Dollar Equivalent of $200,000,000 plus (2) the Net
Proceeds of any Specified Permitted Issuance less the portion of such Net
Proceeds used to make an investment pursuant to clause (R) below, provided that
immediately after giving pro forma effect to any such investment, no Default
shall have occurred and be continuing (including any Default under SECTION
2(g)(xxi), (xxii), (xxiii) or (xxiv) of this ARTICLE IV).

(Q) a Guarantee by a Permitted Acquisition Holding, substantially in the form of
Exhibit I to the Credit Agreement (each, a “Permitted Acquisition Holding
Guarantee”), of certain payments to which holders of the Designated Preferred
are entitled pursuant to the terms of the Designated Preferred.

(R) investments in Unrestricted Subsidiaries (1) made with the Net Proceeds of
any Specified Permitted Issuance, in an amount not to exceed the lesser of
(x) 50% of the Net Proceeds of such Specified Permitted Issuance and (y) the
portion of the Net Proceeds of such Specified Permitted Issuance not used to
make an investment pursuant to clause (P) above, (2) pursuant to a non-cash
transaction in which Parent or any of its Subsidiaries acquires Equity Interests
in (or assets to be contributed to or owned by) an Unrestricted Subsidiary (or
an entity designated as an Unrestricted Subsidiary in accordance with the Credit
Agreement within 20 Business Days (as defined in the Credit Agreement) of the
date of such acquisition) solely in exchange for Parent Common Stock or (3) in a
transaction involving any combination of the foregoing, provided that, in each
case, immediately after giving pro forma effect to any such investment, no
Default shall have occurred and be continuing (including any Default under
SECTION 2(g)(xxi), (xxii), (xxiii) or (xxiv) of this ARTICLE IV).

Notwithstanding the foregoing, investments in Unrestricted Subsidiaries shall be
permitted only pursuant to SECTION 2(g)(xiii)(R) of this ARTICLE IV.

(xiv) Asset Sales. The Corporation shall not, and shall not permit any of its
Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor shall the Corporation permit any
of its Subsidiaries to issue any additional Equity Interest in itself (other
than to the Corporation or another Subsidiary of the Corporation in compliance
with SECTION 2(g)(xiii) of this ARTICLE IV), except:

(A) sales of inventory, non-obsolete, used or surplus equipment and Permitted
Investments (including trades or exchanges of Permitted Investments) in the
ordinary course of business;

(B) sales, transfers and dispositions to the Corporation or a Subsidiary of the
Corporation, provided that any such sales, transfers or dispositions shall be
made in compliance with SECTION 2(g)(xviii) of this ARTICLE IV;

(C) dispositions of assets in trade or exchange for assets of comparable fair
market value used or usable in the business of the Corporation and its
Subsidiaries;

(D) a Restricted Payment that is permitted under SECTION 2(g)(xvii) of this
ARTICLE IV and a sale and leaseback transaction that is permitted under SECTION
2(g)(xv) of this ARTICLE IV;

(E) sales or other dispositions of obsolete assets neither used nor useful to
any business of the Corporation or any of its Subsidiaries;

(F) any lease or rental of assets entered into in the ordinary course of
business and with respect to which the Corporation or any of its Subsidiaries is
the lessor and the lessee has no option to purchase such assets for less than
fair market value at any time, provided that this exception shall not permit the
sale of such asset pursuant to such lease or rental;

(G) the disposition of assets received in settlement of debts accrued in the
ordinary course of business;

(H) the creation or perfection of a Lien permitted under SECTION 2(g)(xi) of
this ARTICLE IV;

(I) the grant in the ordinary course of business of any non-exclusive license of
patents, trademarks, registrations therefor and other similar intellectual
property;

(J) any disposition of assets pursuant to a condemnation, appropriation or
similar taking;

(K) sales and other dispositions, in one transaction or a series of related
transactions, of assets and other properties of the Corporation and its
Subsidiaries with a fair market value not exceeding the US Dollar Equivalent of
$500,000 and made in the ordinary course of business; and

(L) sales, transfers and other dispositions of assets (other than Equity
Interests in Worldwide) that are not permitted by any other clause of SECTION
2(g)(xiv) of this ARTICLE IV, provided that the aggregate fair market value of
all Equity Interests or assets sold, transferred or otherwise disposed of in
reliance upon this clause (L) shall not exceed for so long as any shares of
Series A Preferred or Series B Preferred are outstanding, the greater of (x) 25%
of Consolidated Tangible Assets and (y) 25% of the Consolidated Tangible Assets
calculated and certified for December 31, 2006; and

(M) sales or other dispositions from and after the Second Restatement Date of
non-core assets listed on Schedule 6.05 to the Credit Agreement (“Designated
Assets”) so long as no Default shall have occurred and be continuing or would
result therefrom;

provided that all sales, transfers, leases and other dispositions permitted by
clauses (A), (F), (G), (K), (L) and (M) shall be made for fair market value, and
at least 75% of the consideration received with respect to each such sale,
transfer, lease and other disposition shall consist of cash, cash equivalents,
Permitted Investments, liabilities assumed by the transferee, accounts
receivable retained by the transferor or any combination of the foregoing.

(xv) Sale and Leaseback Transactions. The Corporation shall not, and shall not
permit any of its Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets that is
made for cash consideration in an amount not less than the cost of such fixed or
capital asset and is consummated within 180 days after the Corporation or such
Subsidiary acquires or completes the construction of such fixed or capital
asset. Notwithstanding the foregoing, each of Worldwide and its Subsidiaries may
sell or transfer any Designated Sale-Leaseback Asset, and rent or lease it back
(or rent or lease other property that it intends to use for substantially the
same purpose or purposes as the Sale-Leaseback Assets so sold or transferred),
if (a) the Net Proceeds of such sale or transfer are at least equal to fair
market value (provided that in the event such sale or transfer (or series of
related sales or transfers) involves an aggregate consideration of more than the
US Dollar Equivalent of US$15,000,000, Parent or its respective Subsidiary will
obtain a written opinion from an independent accounting or appraisal firm of
nationally recognized standing confirming that the consideration for such sale
or transfer (or series of related sales or transfers) is fair, from a financial
standpoint, to Parent and its other Subsidiaries or is not less favorable than
those that might reasonably have been obtained in a comparable sale or transfer
of such property, real or personal, at such time on an arm’s-length basis from a
Person that is not an Affiliate of Parent), (b) at least 75% of the
consideration received with respect to each such sale or transfer shall consist
of cash, cash equivalents, Permitted Investments, liabilities assumed by the
transferee, accounts receivable retained by the transferor or any combination of
the foregoing, (c) in the event that such sale and leaseback results in a
Capital Lease Obligation, such Capital Lease Obligation is permitted by SECTION
2(g)(x)(A)(4) and (d) immediately before and after giving pro forma effect to
such sale or transfer, no Default shall have occurred and be continuing
(including any Default under SECTION 2(g)(xxi), (xxii), (xxiii) or (xxiv) of
this ARTICLE IV).

(xvi) Swap Agreements. The Corporation shall not, and shall not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (A) Swap Agreements
required by the Credit Agreement, (B) Swap Agreements entered into to hedge or
mitigate risks to which the Corporation or any of its Subsidiaries has actual
exposure (other than those in respect of Equity Interests of the Corporation or
any of its Subsidiaries) and (C) Swap Agreements entered into in order to
effectively cap, collar or exchange (1) interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Corporation or
any of its Subsidiaries and (2) currency exchange rates, in each case in
connection with the conduct of its business and not for speculative purposes.

(xvii) Restricted Payments; Certain Payments of Indebtedness.

(A) The Corporation shall not, and shall not permit any of its Subsidiaries to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except that
(1) the Corporation may declare and pay dividends with respect to its Equity
Interests payable solely in additional             shares of its common stock,
(2) the Corporation may declare and pay dividends with respect to its Designated
Preferred, (3) the Corporation may redeem the Designated Preferred to the extent
and at the times required by, and in accordance with, the terms of the
Designated Preferred, (4) any Subsidiary of the Corporation (except any
Permitted Acquisition Holding, but including Subsidiaries of a Permitted
Acquisition Holding) may make Restricted Payments ratably with respect to its
Equity Interests, (5) the Corporation and its Subsidiaries may make Restricted
Payments at any time in an aggregate amount not in excess of the Remaining
Excess Cash at such time and (6) the Corporation or any Subsidiary of the
Corporation may make a payment or other distribution in cash to any of Parent
and its Subsidiaries (other than the Corporation and its Subsidiaries), provided
such payment or other distribution is used within 30 days to pay any of the
following items: (I) federal, state, local, foreign and other taxes in an amount
not to exceed the sum of (a) the tax liability of the Corporation and its
Subsidiaries calculated on a stand alone basis less any such taxes directly
payable by the Corporation or any of its Subsidiaries and (b) the tax liability
of Parent and its Subsidiaries (other than the Corporation and its Subsidiaries)
resulting from any payment or other distribution made pursuant to SECTION
2(g)(xvii)(A)(6) of this ARTICLE IV, (II) expenses relating to being a public
company, including conducting shareholder meetings, mailing and soliciting
proxies, compliance with the Exchange Act (including the preparation of Exchange
Act reports) and the Sarbanes-Oxley Act of 2002, (III) directors and officers
insurance, (IV) directors fees and expenses, (V) expenses and Capital
Expenditures associated with the operation of the theatrical property located in
New York City held by the direct parent company of the Corporation in an amount
not to exceed $2,500,000 per fiscal year, (VI) audit fees and expenses;
(VII) fees and expenses associated with debt or equity issuances by the direct
or indirect parent companies of the Corporation to the extent in excess of cash
proceeds received, (VIII) fees and expenses associated with defending litigation
and other contested matters, (IX) any amount required to be paid by Parent to
meet its obligations under the Master Separation and Distribution Agreement,
Transition Services Agreement, Tax Matters Agreement, Employee Matters Agreement
and Trademark and Copyright License Agreement (X) fees and expenses required to
maintain corporate existence and to pay for general corporate and overhead
expenses (including salaries and other compensation of the employees) incurred
in the ordinary course of its business, which fees and expenses for purposes of
this clause (X) shall not exceed $5,000,000 during any fiscal year and (XI) any
Permitted Acquisition Holding may make Restricted Payments to Parent, provided
that the proceeds of such Restricted Payments are immediately transferred to
Worldwide; provided that the prohibitions and limitations set forth in SECTION
2(g)(xvii) of this ARTICLE IV shall not apply with respect to any Restricted
Payment if immediately before and after giving pro forma effect to such
Restricted Payment, (A) the Leverage Ratio would be less than 3.0 to 1.0 and
(B) no Default shall have occurred and be continuing (including any Default
under SECTION 2(g)(xxi), (xxii), (xxiii) or (xxiv) of this ARTICLE IV), and any
Restricted Payments made under the exception set forth in this proviso shall be
disregarded for purposes of determining whether any Restricted Payments may be
made under the other provisions of SECTION 2(g)(xvii) of this ARTICLE IV when
such exception is not applicable.

(B) The Corporation shall not, and shall not permit any of its Subsidiaries to,
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness
(excluding, for the avoidance of doubt, any issuance of common stock of Parent
or Permitted Parent Preferred Stock upon conversion of convertible debt or
exchange of exchangeable debt), except:

(1) payment of Indebtedness created under the Credit Agreement;

(2) payments as and when due in respect of any Indebtedness, other than payments
in respect of the Subordinated Indebtedness prohibited by the subordination
provisions thereof;

(3) refinancings of Indebtedness to the extent permitted by SECTION 2(g)(x) of
this ARTICLE IV; and

(4) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,

provided that the prohibitions and limitations set forth in SECTION
2(g)(xvii)(B) of this ARTICLE IV shall not apply with respect to any such
payment or other distribution if immediately before and after giving pro forma
effect to such payment or other distribution, (A) the Adjusted Leverage Ratio
(as defined below) would be less than 3.0 to 1.0 and (B) no Default shall have
occurred and be continuing (including any Default under SECTION 2(g)(xxi),
(xxii), (xxiii) or (xxiv) of this ARTICLE IV). “Adjusted Leverage Ratio” means,
on any relevant date of determination, the ratio of (a) Adjusted Total
Indebtedness (as defined below) as of such date minus Unrestricted Cash and Cash
Equivalents as of such date to (b) Adjusted Consolidated EBITDA (as defined
below) for the period of four consecutive fiscal quarters of Parent ended on
such date. “Adjusted Total Indebtedness” means Total Indebtedness, provided that
(i) the aggregate principal amount of Indebtedness of the Excluded Subsidiaries
that would be reflected on a balance sheet prepared as of such date on a
consolidated basis in accordance with GAAP and (ii) the aggregate principal
amount of Indebtedness of the Excluded Subsidiaries outstanding as of such date
that is not required to be reflected on a balance sheet in accordance with GAAP,
determined on a consolidated basis shall only be included in an amount equal to
the amount of such Indebtedness times Parent’s direct or indirect equity
ownership percentage in such Excluded Subsidiaries. “Adjusted Consolidated
EBITDA” means Consolidated EBITDA to the extent attributable to (x) Parent and
its Subsidiaries (other than Excluded Subsidiaries) and (y) in an amount not
exceeding US$45,000,000, Excluded Subsidiaries.

(xviii) Transactions with Affiliates. The Corporation shall not, and shall not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates (including, for purposes of clarity, any Unrestricted Subsidiary)
involving consideration in excess of the US Dollar Equivalent of $1,000,000
except, without duplication, (A) transactions in the ordinary course of business
that are at prices and on terms and conditions not less favorable to the
Corporation or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties, (B) transactions between or among the Corporation
and any of its Subsidiaries and not involving any other Affiliate, (C) any
Restricted Payment permitted by SECTION 2(g)(xvii) of this ARTICLE IV,
(D) investments permitted under SECTION 2(g)(xiii)(D) of this ARTICLE IV,
(E) loans and advances permitted under SECTION 2(g)(xiii)(J) of this ARTICLE IV
and Guarantees permitted under SECTION 2(g)(xiii)(O) of this ARTICLE IV, (F) the
performance of employment, equity award, equity option or equity appreciation
agreements, plans or other similar compensation or benefit plans or arrangements
(including vacation plans, health and insurance plans, deferred compensation
plans and retirement or savings plans) entered into by the Corporation or any of
its Subsidiaries in the ordinary course of its business with its employees,
officers and directors (G) the performance of any agreement in effect on the
Distribution Date, including but not limited to any agreement filed as an
exhibit to the Form 10 of Clear Channel filed in conjunction with the spin-off
of Parent, as such agreements are ultimately filed in final form with the
Securities and Exchange Commission by Parent, (H) fees and compensation to, and
indemnity provided on behalf of, officers, directors, employees and consultants
of the Corporation or any of its Subsidiaries in their capacity as such, to the
extent such fees and compensation are reasonable and customary and (I) transfers
of cash and cash equivalents at any time in an aggregate amount not in excess of
the Remaining Excess Cash at such time.

(xix) Restrictive Agreements. The Corporation shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (A) the ability of the Corporation or any of its Subsidiaries
to create, incur or permit to exist any Lien upon any of its property or assets
to secure the obligations under the Credit Agreement, or (B) the ability of the
Corporation or any of its Subsidiaries to pay dividends or other distributions
with respect to its Equity Interests or to make or repay loans or advances to
the Corporation or any of its Subsidiaries or to Guarantee Indebtedness of the
Corporation or any of its Subsidiaries, provided that (1) the foregoing shall
not apply to restrictions and conditions that are (x) imposed by law, the Credit
Agreement or this Certificate of Incorporation or by any agreement governing
Permitted Holding Company Indebtedness, Permitted Parent Convertible
Indebtedness, Permitted Subordinated Indebtedness or Permitted Parent Preferred
Stock (provided that the restrictions contained therein are no more restrictive
than those contained in the Credit Agreement) or (y) imposed by any agreement or
instrument relating to secured Indebtedness permitted hereunder to the extent
that such restrictions apply only to the property or assets securing such
Indebtedness (including, to the extent required under the terms of such
agreement or instrument on the date the applicable Indebtedness is incurred,
proceeds thereof and after-acquired property in respect thereof), (2) the
foregoing shall not apply to restrictions and conditions existing on the
Restatement Date (but shall apply to any extension, renewal, amendment or
modification expanding the scope of any such restriction or condition), (3) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary of the Corporation pending such
sale, as long as such restrictions and conditions apply only to such Subsidiary
that is to be sold and such sale is permitted hereunder, (4) clause (A) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Certificate of Incorporation
if such restrictions or conditions apply only to the property or assets securing
such Indebtedness, (5) clause (A) of the foregoing shall not apply to customary
provisions in leases, licenses and similar contracts restricting the assignment,
encumbrance or transfer thereof and (6) clause (A) of the foregoing shall not
apply with respect to Subsidiaries that are not wholly owned by the Corporation,
if and to the extent that such restrictions or conditions (A) were imposed prior
to the acquisition of Equity Interests in such Subsidiary by the Corporation or
any other Subsidiary of the Corporation (other than restrictions or conditions
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary) or (B) are otherwise reasonably satisfactory to
the administrative agent under the Credit Agreement (taking into account the
relative direct and indirect equity ownership percentages of the Corporation and
third party holders of Equity Interests in such Subsidiary).

(xx) Amendment of Credit Agreement. The Corporation shall not, and shall not
permit any of its Subsidiaries to, amend, modify or waive any of its rights
under the Credit Agreement to the extent that such amendment, modification or
waiver could reasonably be expected (a) to be material and adverse to the value
of the Designated Preferred or (b) to permit Restricted Payments in excess of
amounts permitted under SECTION 2(g)(xvii) of ARTICLE IV. The foregoing will not
prohibit (1) the amendment of the Credit Agreement pursuant to the Amended and
Restated Credit Agreement dated as of June 29, 2007 by and among Worldwide,
Parent, JPMorgan Chase Bank, N.A., as administrative agent, and the other
lenders, borrowers and agents party thereto (the “First Amended and Restated
Credit Agreement”) and (2) the amendment of the First Amended and Restated
Credit Agreement pursuant to the Amended and Restated Credit Agreement dated as
of July 17, 2008 by and among Worldwide, Parent, JPMorgan Chase Bank, N.A., as
administrative agent, and the other lenders, borrowers and agents party thereto.

(xxi) Adjusted Interest Expense Coverage Ratio. The Corporation shall not permit
the ratio of (a) Adjusted Consolidated EBITDA to (b) Consolidated Cash Interest
Expense, in each case as of the end of any period of four consecutive fiscal
quarters, to be less than 2.5 to 1.0.

(xxii) Adjusted Leverage Ratio. The Corporation shall not permit the Adjusted
Leverage Ratio as of the end of any fiscal quarter of Parent during any period
set forth below to exceed the ratio set forth opposite such period:

      Period   Ratio
Restatement Date through June 30, 2008
  4.5 to 1.0
After June 30, 2008
  4.0 to 1.0

provided that at any time when an aggregate principal amount of Subordinated
Indebtedness, Permitted Parent Convertible Indebtedness and Permitted Holding
Company Indebtedness of Parent and its Subsidiaries in excess of the US Dollar
Equivalent of $25,000,000 (determined on a consolidated basis) is outstanding,
the Corporation instead shall not permit the Adjusted Leverage Ratio as of the
end of any fiscal quarter of Parent during any period set forth below to exceed
6.0 to 1.0.

(xxiii) Adjusted Senior Leverage Ratio. At any time when an aggregate principal
amount of Subordinated Indebtedness, Permitted Parent Convertible Indebtedness
and Permitted Holding Company Indebtedness of Parent and its Subsidiaries in
excess of the US Dollar Equivalent of $25,000,000 (determined on a consolidated
basis) is outstanding, the Corporation shall not permit the Adjusted Senior
Leverage Ratio (as defined below) as of the end of any fiscal quarter of Parent
to exceed 4.5 to 1.0 (which ratio shall be reduced to 4.0 to 1.0 for any fiscal
quarter ending on and after April 1, 2008). “Adjusted Senior Leverage Ratio”
means, on any relevant date of determination, the ratio of (a) Adjusted Total
Senior Indebtedness (as defined below) as of such date minus Unrestricted Cash
and Cash Equivalents as of such date to (b) Adjusted Consolidated EBITDA for the
period of four consecutive fiscal quarters of Parent ended on such date.
“Adjusted Total Senior Indebtedness” means Total Senior Indebtedness other than
Permitted Holding Company Indebtedness and Permitted Parent Convertible
Indebtedness, provided that (i) the aggregate principal amount of Senior
Indebtedness of the Excluded Subsidiaries that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP
and (ii) the aggregate principal amount of Senior Indebtedness of the Excluded
Subsidiaries outstanding as of such date that is not required to be reflected on
a balance sheet in accordance with GAAP, determined on a consolidated basis
shall only be included in an amount equal to the amount of such Senior
Indebtedness times Parent’s direct or indirect equity ownership percentage in
such Excluded Subsidiaries.

(xxiv) Capital Expenditures. The Corporation shall not, and shall not permit any
of its Subsidiaries to, make Capital Expenditures that would cause the US Dollar
Equivalent of the aggregate amount of all Capital Expenditures made by Parent
and its Subsidiaries in any fiscal year of the Corporation to exceed the amount
of Capital Expenditures set forth below opposite such fiscal year:

          Fiscal Year Ended   Capital Expenditures
December 31, 2005
  $ 125,000,000  
December 31, 2006
  $ 125,000,000  
December 31, 2007 and thereafter
  $ 110,000,000  

provided that to the extent the aggregate amount of Capital Expenditures made by
Parent and its Subsidiaries in any fiscal year pursuant to SECTION 2(g)(xxiv) of
this ARTICLE IV is less than the maximum amount of Capital Expenditures
permitted by SECTION 2(g)(xxiv) of this ARTICLE IV with respect to such fiscal
year, the amount of such difference (the “Rollover Amount”) may be carried
forward and used to make Capital Expenditures in the immediately succeeding
fiscal year, provided further that Capital Expenditures in any fiscal year shall
be counted against the Rollover Amount available with respect to such fiscal
year prior to being counted against the base amount with respect to such fiscal
year and provided further that for purposes of SECTION 2(g)(xxiv) of this
ARTICLE IV, all Capital Expenditures made with Net Proceeds that are reinvested
in accordance with Section 2.11(c) of the Credit Agreement shall be disregarded
in determining Capital Expenditures made by Parent and its Subsidiaries in any
fiscal year of Parent.

(xxv) Accounting Changes. Parent shall not make any change to its fiscal year.

(h) Additional Covenant. The Corporation shall not permit the Leverage Ratio as
of the end of any fiscal quarter of Parent to exceed 4.0 to 1.0. The sole remedy
for the failure by the Corporation to comply with the covenant of SECTION 2(h)
of this ARTICLE IV shall, unless such failure results in a separate default
under SECTION 2(g)(xxiii) of this ARTICLE IV, be to receive Designated Preferred
Penalty Dividends as provided in the third sentence of SECTION 2(b)(i) of this
ARTICLE IV, and the holders of the Designated Preferred will not be entitled to
specific performance and a Default will not be deemed to occur.

(i) Status of Reacquired Shares. Shares of Designated Preferred that have been
issued and reacquired in any manner, including shares redeemed or purchased by
the Corporation pursuant to SECTION 2(d) or SECTION 2(e) of this ARTICLE IV,
shall (upon compliance with any applicable provisions of the laws of the State
of Delaware) have the status of authorized and unissued shares of the class of
Preferred Stock, undesignated as to series, and may be redesignated and reissued
as part of any series of the Preferred Stock; provided that no such issued and
reacquired shares of Designated Preferred shall be reissued or sold as shares of
Series A Preferred or Series B Preferred.

(j) Adjustments. Upon the occurrence of any stock split, combination or
reclassification of, or other similar event affecting, the Series A Preferred or
the Series B Preferred, the amount of the Stated Liquidation Preference of such
series, and any other right in respect of the shares of such series that is
denominated on a “per share” basis, shall be subject to equitable adjustment.

SECTION 3. Additional Series of Preferred Stock. Subject to SECTION 2 of this
ARTICLE IV the Board of Directors is hereby authorized by resolution or
resolutions to provide, out of the unissued shares of Preferred Stock (other
than shares of Preferred Stock that have been designated herein as Series A
Preferred or Series B Preferred), for one or more additional series of Preferred
Stock and, with respect to each such series, to fix the voting powers, if any,
designations, preferences and relative, participating, optional or other special
rights, if any, and any qualifications, limitations or restrictions thereof, of
any such series, and to fix the number of shares constituting such series, and
to increase or decrease the number of shares of any such series (but not below
the number of shares thereof then outstanding). The authority of the Board of
Directors with respect to each such series of Preferred Stock shall include, but
not be limited to, determination of the following:

(a) the designation of the series, which may be by distinguishing number, letter
or title;

(b) the number of shares of the series, which number the Board of Directors may
thereafter increase or decrease (but not below the number of shares thereof then
outstanding);

(c) whether dividends, if any, shall be cumulative or noncumulative and the
dividend rate of the series;

(d) dates at which dividends, if any, shall be payable;

(e) the redemption rights and price or prices, if any, for shares of the series;

(f) the terms and amount of any sinking fund provided for the purchase or
redemption of             shares of the series;

(g) the amounts payable on, and the preferences, if any, of shares of the series
in the event of any voluntary or involuntary liquidation, dissolution or winding
up of the affairs of the Corporation;

(h) whether the shares of the series shall be convertible into shares of any
other class or series, or any other security, of the Corporation or any other
entity and, if so, the specification of such other class or series of such other
security, the conversion price or prices or rate or rates, any adjustments
thereof, the date or dates at which such shares shall be convertible and all
other terms and conditions upon which such conversion may be made;

(i) restrictions on the issuance of shares of the same series or of any other
class or series; and

(j) the voting rights, if any, of the holders of shares of the series.

SECTION 4. Common Stock. The following is a statement of the voting powers,
preferences and relative participating, optional or other special rights, and
the qualifications, limitations and restrictions of the Common Stock:

(a) Dividends. Subject to SECTION 2 of this ARTICLE IV and the provisions of any
Certificate of Designations, the holders of Common Stock shall be entitled to
receive such dividends and other distributions, in cash, stock of any entity or
property of the Corporation, when and as may be declared thereon by the Board of
Directors from time to time out of assets or funds of the Corporation legally
available therefor and shall share equally on a per share basis in all such
dividends and other distributions.

(b) Voting. At every meeting of the stockholders of the Corporation, every
holder of Common Stock shall be entitled to one vote in person or by proxy for
each share of Common Stock standing in such holder’s name on the transfer books
of the Corporation in connection with the election of directors and on all other
matters submitted to a vote of stockholders of the Corporation.

(c) Payments on Dissolution. In the event of any Liquidation, after payment in
full of the amounts required to be paid to the holders of Preferred Stock
pursuant to SECTION 2(c) of this ARTICLE IV and the provisions of any
Certificate of Designations, the remaining assets and funds of the Corporation
shall be distributed pro rata to the holders of Common Stock.

SECTION 5. No Cumulative Voting. No stockholder shall be entitled to exercise
any right of cumulative voting.

ARTICLE V

CORPORATE OPPORTUNITIES AND CONFLICTS OF INTEREST

SECTION 1. Purpose. This ARTICLE V contemplates that (a) the Corporation shall
not be an indirect subsidiary of Clear Channel and that Parent is and may
continue to be, directly or indirectly, a controlling, majority or significant
stockholder of the Corporation, (b) certain Clear Channel Officials may also
serve as Corporation Officials, (c) the Corporation Entities and the Clear
Channel Entities may, from time to time, (i) engage in the same, similar or
related activities or lines of business or other business activities that
overlap or compete with those of the other and (ii) have an interest in the same
areas of corporate opportunities, and (d) benefits may be derived by the
Corporation Entities through their continued contractual, corporate and business
relations with the Clear Channel Entities. The provisions of this ARTICLE V
shall, to the fullest extent permitted by law, define the conduct of certain
affairs of the Corporation Entities and Corporation Officials as they may
involve the Clear Channel Entities, and the powers, rights, duties and
liabilities of the Corporation Entities and Corporation Officials in connection
therewith. Capitalized terms used and not previously defined in this Certificate
of Incorporation are defined, and shall have the meaning ascribed thereto, in
SECTION 1 of ARTICLE XI.

SECTION 2. Existing Transactions with Clear Channel Entities. No contract,
agreement, arrangement or transaction (or any amendment, modification or
termination thereof) entered into between any Corporation Entity, on the one
hand, and any Clear Channel Entity, on the other hand, before the Corporation
ceased to be an indirect, wholly-owned Subsidiary of Clear Channel shall be void
or voidable or be considered unfair to the Corporation solely for the reason
that any Clear Channel Entity is a party thereto, or solely because any Clear
Channel Official is a party thereto, or solely because any Clear Channel
Official was present at or participated in any meeting of the Board of
Directors, or committee thereof, of the Corporation, or the board of directors,
or committee thereof, of any Corporation Affiliate, that authorized the
contract, agreement, arrangement or transaction (or any amendment, modification
or termination thereof), or solely because his, her or their votes were counted
for such purpose. No such contract, agreement, arrangement or transaction (or
the amendment, modification or termination thereof) or the performance thereof
by any Corporation Entity shall be considered to be contrary to any fiduciary
duty owed to any of the Corporation Entities or to any of their respective
stockholders by any Corporation Official (including any Corporation Official who
may have been a Clear Channel Official) and each such Corporation Official shall
be deemed to have acted in good faith and in a manner such person reasonably
believed to be in or not opposed to the best interests of the Corporation
Entities, and shall be deemed not to have breached his or her duties of loyalty
to the Corporation Entities and their respective stockholders, and not to have
derived an improper personal benefit therefrom. No Corporation Official shall
have or be under any fiduciary duty to any Corporation Entity or any of their
respective stockholders to refrain from acting on behalf of any such Corporation
Entity in respect of any such contract, agreement, arrangement or transaction
(or the amendment, modification, or termination thereof) or to refrain from
performing any such contract, agreement, arrangement or transaction (or the
amendment, modification or termination thereof) in accordance with its terms.

SECTION 3. (1) If a Corporation Official who is also a Clear Channel Official is
offered, or acquires knowledge of, a potential transaction or business
opportunity that is or may be a corporate opportunity for any Corporation
Entity, the Corporation, on behalf of itself and each Corporation Affiliate, to
the fullest extent permitted by law except as provided in SECTION 3(3) of this
ARTICLE V, renounces any interest or expectancy in such potential transaction or
business opportunity and waives any claim that such potential transaction or
business opportunity constituted a corporate opportunity that should have been
presented to the Corporation or any such Corporation Affiliate.

(2) If a Corporation Official who is also a Clear Channel Official is offered,
or acquires knowledge of, a potential transaction or business opportunity that
is or may be a corporate opportunity for any Corporation Entity in any manner,
such Corporation Official shall have no duty to communicate or present such
potential transaction or business opportunity to the Corporation or any
Corporation Affiliate and shall, to the fullest extent permitted by law, not be
liable to any Corporation Entity, or its stockholders, for breach of any
fiduciary duty as a Corporation Official including without limitation by reason
of the fact that any one or more of the Clear Channel Entities pursues or
acquires such potential transaction or business opportunity for itself, directs
such potential transaction or business opportunity to another person or entity,
or otherwise does not communicate information regarding such potential
transaction or business opportunity to the Corporation or any Corporation
Affiliate.

(3) Notwithstanding anything to the contrary in this SECTION 3 of this ARTICLE
V, the Corporation does not renounce any interest or expectancy it may have in
any corporate opportunity that is expressly offered to any Corporation Official
in writing solely in his or her capacity as a Corporation Official.

SECTION 4. No amendment or repeal of this ARTICLE V shall apply to or have any
effect on the liability or alleged liability of any Clear Channel Entity or
Corporate Official for or with respect to any corporate opportunity that such
Clear Channel Entity or Corporate Official was offered, or of which such Clear
Channel Entity or Corporate Official acquired knowledge prior to such amendment
or repeal.

SECTION 5. In addition to, and notwithstanding the foregoing provisions of this
ARTICLE V, a potential transaction or business opportunity (1) that the
Corporation Entities are not financially able, contractually permitted or
legally able to undertake, or (2) that is, from its nature, not in the line of
the Corporation Entities’ business, is of no practical advantage to any
Corporation Entity or that is one in which no Corporation Entity has any
interest or reasonable expectancy, shall not, in any such case, be deemed to
constitute a corporate opportunity belonging to the Corporation, or any
Corporate Affiliate, and the Corporation, on behalf of itself and each
Corporation Affiliate, to the fullest extent permitted by law, hereby renounces
any interest therein.

SECTION 6. Anything in this Certificate of Incorporation to the contrary
notwithstanding, the provisions of SECTIONS 3, 4 and 5 of this ARTICLE V shall
automatically terminate, expire and have no further force and effect from and
after the date on which no Corporation Official is also a Clear Channel
Official.

ARTICLE VI

BOARD OF DIRECTORS

SECTION 1. Number of Directors. Prior to the issuance of any shares of
Designated Preferred and continuing for so long as any shares of Designated
Preferred are outstanding, the number of directors of the Corporation shall be
fixed at four (4); provided, however, that upon the occurrence of an Event of
Default and for so long as such Event of Default is continuing, the number of
directors of the Corporation shall be increased by one member (such member, the
“Designated Director”). From and after the time when shares of Designated
Preferred are no longer outstanding, the number of directors of the Corporation
shall be fixed, and may be increased or decreased from time to time, exclusively
by resolution adopted by a majority of the entire Board of Directors, subject to
the rights of the holders of any other series of Preferred Stock to elect
directors under specified circumstances. No decrease in the number of directors
shall shorten the term of any incumbent director.

SECTION 2. Election of Directors. For so long as any shares of Designated
Preferred are outstanding:

(a) three (3) directors of the Corporation shall be elected solely by the
holders of the Common Stock, voting as a separate class, such directors being
those persons receiving a plurality of the votes cast by such holders of Common
Stock;

(b) one (1) director of the Corporation shall be elected solely by the holders
of the Series A Preferred, voting as a separate class, such director being the
person receiving a majority of the votes cast by such holders of Series A
Preferred, with each share of Series A Preferred entitling the holder thereof to
one (1) vote for such director; and

(c) the Designated Director, if one is to be elected, shall be elected solely by
the holders of the Series A Preferred and the Series B Preferred, voting
together as a single class, such director being the person receiving a majority
of the votes cast by such holders of Series A Preferred and Series B Preferred,
with each share of Series A Preferred and each share of Series B Preferred
entitling the holder thereof to one (1) vote for such Designated Director.

At any time when shares of Designated Preferred are no longer outstanding,
subject to the rights of the holders of any other series of Preferred Stock to
elect directors under specified circumstances, all of the directors of the
Corporation shall be elected by the holders of the capital stock of the
Corporation entitled to vote in the election of directors, such directors being
those persons receiving a plurality of the votes cast by such holders of capital
stock.

Unless and except to the extent that the By-Laws of the Corporation shall so
require, the election of directors of the Corporation need not be by written
ballot.

SECTION 3. Term. Directors shall be elected for a term that shall expire at the
next annual meeting of the stockholders and each shall hold office until his or
her successor is duly elected and qualified or until his or her earlier death,
disability, resignation or removal. Notwithstanding the foregoing, the term of
the Designated Director, if one is elected, shall expire immediately, and
without any further action on the part of the Corporation, the Board of
Directors, the Designated Director, the holders of any capital stock of the
Corporation or any other person, at such time as all Events of Default that have
occurred are no longer continuing, and no successor to such Designated Director
shall thereupon be elected unless and until a subsequent Event of Default
occurs.

SECTION 4. Removal. For so long as any shares of Designated Preferred are
outstanding:

(a) any director elected solely by the holders of the Common Stock may be
removed from office at any time, with or without cause, but only by the majority
vote of the holders of Common Stock;

(b) any director elected solely by the holders of the Series A Preferred may be
removed from office at any time, with or without cause, but only by the majority
vote of the holders of Series A Preferred; and

(c) the Designated Director, if one is elected, may be removed from office at
any time, with or without cause, but only by the majority vote of the holders of
Series A Preferred and Series B Preferred, voting together, with each share of
Series A Preferred and each share of Series B Preferred entitling the holder
thereof to one (1) vote.

At any time when shares of Designated Preferred are no longer outstanding,
except as otherwise provided in a Certificate of Designations, any director or
the entire Board of Directors may be removed from office at any time, with or
without cause, but only by the majority vote of the holders of the capital stock
of the Corporation entitled to vote in the election of directors.

SECTION 5. Vacancies. For so long as any shares of Designated Preferred are
outstanding, any vacancy in the Board of Directors resulting from the death,
disability, resignation or removal from office of any director shall be filled
by the vote of stockholders that would have been required to remove such
director pursuant to SECTION 4 of this ARTICLE VI. Any director so chosen shall
be elected for the remainder of the term of his or her predecessor or until his
or her earlier death, disability, resignation or removal.

At any time when shares of Designated Preferred are no longer outstanding,
except as otherwise provided in a Certificate of Designations, newly created
directorships resulting from any increase in the authorized number of directors
or any vacancies in the Board of Directors resulting from the death, disability,
resignation or removal from office of any director shall be filled solely by the
affirmative vote of a majority of the remaining directors then in office, even
though less than a quorum of the Board of Directors, or by the sole remaining
director. Any director so chosen shall be elected for a term that shall expire
at the next annual meeting of the stockholders and shall hold office until his
or her successor is duly elected and qualified or until his or her earlier
death, disability, resignation or removal.

ARTICLE VII

BY-LAWS

In furtherance and not in limitation of the powers conferred by law, the Board
of Directors is expressly authorized and empowered to adopt, amend and repeal
the By-Laws of the Corporation at any regular or special meeting of the Board of
Directors or by written consent, subject to the power of the stockholders of the
Corporation to adopt, amend or repeal any By-Laws. Notwithstanding any other
provision of this Certificate of Incorporation or any provision of law that
might otherwise permit a lesser vote or no vote, but in addition to any
affirmative vote of the holders of any series of Preferred Stock required by
law, by this Certificate of Incorporation or by a Certificate of Designations,
the affirmative vote of the holders of a majority of the total voting power of
the Voting Stock, voting together as a single class, shall be required for the
stockholders of the Corporation to alter, amend or repeal any provision of the
By-Laws, or to adopt any new By-Law.

ARTICLE VIII

AMENDMENT OF CERTIFICATE OF INCORPORATION

The Corporation reserves the right at any time from time to time to amend,
alter, change or repeal any provision contained in this Certificate of
Incorporation, and any other provisions authorized by the laws of the State of
Delaware at the time in force may be added or inserted, in the manner now or
hereafter prescribed by law. All rights, preferences and privileges of
whatsoever nature conferred upon stockholders, directors or any other persons or
entities whomsoever by and pursuant to this Certificate of Incorporation in its
present form or as hereafter amended are granted subject to the right reserved
in this ARTICLE VIII. Notwithstanding any other provision of this Certificate of
Incorporation or any provision of law that might otherwise permit a lesser vote
or no vote, but in addition to any affirmative vote of the holders of any series
of Preferred Stock required by law, by this Certificate of Incorporation or by a
Certificate of Designations, the affirmative vote of a majority of the total
voting power of the Voting Stock, voting together as a single class, shall be
required to amend, alter, change or repeal any provision of this Certificate of
Incorporation, or to adopt any new provision of this Certificate of
Incorporation.

To the extent that the lenders under the Credit Agreement (other than any lender
that is Parent, the Corporation or any of their respective Affiliates or
Subsidiaries) agree to a waiver, consent, supplement, amendment or other
modification to any covenant (it being agreed that in determining whether such
waiver, consent, supplement, amendment or other modification shall satisfy the
requirements of this paragraph, such waiver, consent, supplement, amendment or
other modification shall only be applicable if it would have been effective
without the vote of all lenders of the type described in the first parenthetical
of this paragraph) in the Credit Agreement that corresponds to a covenant set
forth in SECTION 2(g) of ARTICLE IV (but only to the extent such covenant
corresponds to a covenant set forth in SECTION 2(g) of ARTICLE IV (it being
acknowledged that there are differences between the Credit Agreement and SECTION
2(g) of ARTICLE IV to which this paragraph shall not apply)), the holders of
Designated Preferred will be deemed to have consented and agreed to such waiver,
consent, supplement, amendment or other modification and shall be deemed to have
voted their Designated Preferred to effect such waiver, consent, supplement,
amendment or other modification unless such waiver, consent, supplement,
amendment or other modification could reasonably be expected (a) to be material
and adverse to the value of the Designated Preferred or restrict any payments to
the Designated Preferred, (b) to permit (i) Restricted Payments in excess of
amounts permitted under SECTION 2(g)(xvii) of ARTICLE IV, (ii) transactions with
Affiliates prohibited under SECTION 2(g)(xviii) of ARTICLE IV as in effect on
the Distribution Date, (iii) investments in any Person other than the
Corporation or a Subsidiary of the Corporation prohibited by SECTION
2(g)(xiii)(D) of ARTICLE IV as in effect on the Distribution Date and
(iv) Indebtedness owing to Parent or any of its Subsidiaries in excess of
amounts permitted under SECTION 2(g)(x)(A)(3) of ARTICLE IV as in effect on the
Distribution Date; provided, however, that such waiver, consent, supplement,
amendment or other modification shall not be effective until an equivalent
amount of any fees or other amounts paid (calculated based on the percentage of
the principal amount of the loan to which such fee or other amount relates) to
the lender or lenders under the Credit Agreement for the granting by such lender
or lenders of any such waiver, consent, supplement, amendment or other
modification (the “Modification Fees”) shall be paid on a pro rata basis (based
on liquidation preferences calculated pursuant to SECTION 2(c)(i) of ARTICLE IV)
to the holders of the Designated Preferred. As a condition to receiving any such
Modification Fees, the holders of the Designated Preferred shall provide written
consent reasonably requested by the Corporation, and reasonably satisfactory in
form and substance to the holders of the Designated Preferred, required to
effect a formal amendment to this Certificate of Incorporation to reflect any
such waiver, consent, supplement, amendment or other modification. Until such
time as this Certificate of Incorporation has been formally amended, to the
extent that the holders of Designated Preferred are required hereunder to
provide their consent, this Certificate of Incorporation shall be deemed to be
amended mutatis mutandis.

ARTICLE IX

LIMITATIONS ON LIABILITY AND INDEMNIFICATION

OF DIRECTORS AND OFFICERS

SECTION 1. Elimination of Certain Liability of Directors. A director of the
Corporation shall not be personally liable to the Corporation, or its
stockholders, for monetary damages for breach of fiduciary duty as a director,
except to the extent such exemption from liability or limitation thereof is not
permitted under the General Corporation Law of the State of Delaware as the same
exists at the time of the alleged breach.

Any repeal or modification of the foregoing paragraph shall not adversely affect
any right or protection of a director of the Corporation existing hereunder with
respect to any act or omission occurring prior to such repeal or modification.

SECTION 2. Indemnification and Insurance.

(a) Right to Indemnification. Each person who was or is made a party or is
threatened to be made a party to or is involved in any action, suit or
proceeding, whether civil, criminal, administrative or investigative
(hereinafter a “proceeding”), by reason of the fact that he or she, or a person
of whom he or she is the legal representative, is or was a director or officer
of the Corporation, or while a director or officer of the Corporation is or was
serving, at the request of the Corporation, as a director, officer, employee or
agent of another corporation or of a partnership, joint venture, trust or other
enterprise, including service with respect to employee benefit plans maintained
or sponsored by the Corporation, whether the basis of such proceeding is alleged
action in an official capacity as a director, officer, employee or agent or in
any other capacity while serving as a director or officer, employee or agent,
shall be indemnified and held harmless by the Corporation to the fullest extent
authorized by the General Corporation Law of the State of Delaware, as the same
exists or may hereafter be amended (but, in the case of any such amendment, only
to the extent that such amendment permits the Corporation to provide broader
indemnification rights than said law permitted the Corporation to provide prior
to such amendment), against all expense, liability and loss (including
attorneys’ fees, judgments, fines, amounts paid or to be paid in settlement, and
excise taxes or penalties arising under the Employee Retirement Income Security
Act of 1974) reasonably incurred or suffered by such person in connection
therewith and such indemnification shall continue as to a person who has ceased
to be a director, officer, employee or agent and shall inure to the benefit of
his or her heirs, executors and administrators; provided, however, that the
Corporation shall indemnify any such person seeking indemnification in
connection with a proceeding (or part thereof) initiated by such person only if
such proceeding (or part thereof) was authorized by the Board of Directors. The
right to indemnification conferred in SECTION 2 of this ARTICLE IX shall be a
contract right. The Corporation may, by action of the Board of Directors,
provide indemnification to employees and agents of the Corporation with the same
scope and effect as the foregoing indemnification of director and officers.

(b) Non-Exclusivity of Rights. The right to indemnification conferred in SECTION
2 of this ARTICLE IX shall not be exclusive of any other right that any person
may have or hereafter acquire under any statute, provision of this Certificate
of Incorporation, By-Law, agreement, vote of stockholders or disinterested
directors or otherwise.

(c) Insurance. The Corporation may maintain insurance, at its expense, to
protect itself and any director, officer, employee or agent of the Corporation
or another corporation, partnership, joint venture, trust or other enterprise
against any such expense, liability or loss, whether or not the Corporation
would have the power to indemnify such person against such expense, liability or
loss under the General Corporation Law of the State of Delaware.

ARTICLE X

STOCKHOLDER ACTION

SECTION 1. Action By Written Consent. Any action required or permitted to be
taken by stockholders at any annual or special meeting of stockholders may be
taken without a meeting, without prior notice and without a vote, if a consent
or consents in writing, setting forth the action so taken, shall be signed by
the holders of outstanding capital stock having not less than the minimum number
of votes that would be necessary to authorize or take such action at a meeting
at which all shares of capital stock entitled to vote thereon were present and
voted.

SECTION 2. Special Meetings of Stockholders. Except as otherwise required by law
or a Certificate of Designations, special meetings of stockholders of the
Corporation may be called only by (1) Holdco #1, or such other holder of all of
the outstanding Common Stock of the Corporation, so long as Parent or a Live
Nation Affiliate is the beneficial owner of at least a majority of the total
voting power of the Voting Stock, (2) the Chairman of the Board of Directors or
the Board of Directors pursuant to a resolution approved by a majority of the
entire Board of Directors or (3) in the manner specified, and on the conditions
set forth, in SECTION 3 of this ARTICLE X. Any other power of stockholders to
call a special meeting of stockholders is specifically denied. No business other
than that stated in the notice of a special meeting of stockholders shall be
transacted at such special meeting.

SECTION 3. Special Meeting Called Upon a Default. Within five days following the
occurrence of a Default that is not cured or waived within such five day period,
the Secretary shall call a special meeting of stockholders by providing written
notice thereof in accordance with the By-Laws of the Corporation to each record
holder of Designated Preferred. Such meeting shall be held not less than fifteen
days nor more than 50 days after the date of such Default. If the Secretary does
not mail or cause to be mailed notice of such meeting as provided above within
20 days after such Default, a special meeting of stockholders may be called by
any holder of Designated Preferred by giving the notice described above, and for
that purpose shall have access to the Corporation’s stock books. The date of
such Default shall be the record date for determining the holders of stock
entitled to notice of and to vote at such special meeting.

ARTICLE XI

INTERPRETIVE PROVISIONS

SECTION 1. Certain Definitions. For purposes of this Certificate of
Incorporation:

(a) The term “Academy Music Group” shall mean AMG and its subsidiaries.

(b) The term “Affiliate” shall mean, with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

(c) The term “AMG” shall mean Electric Trading Limited, a company incorporated
in England and Wales.

(d) The term “AMG Credit Documents” shall mean the Senior Sterling Term and
Revolving Facilities Agreement between AMG, Lloyds TSB Bank plc and the other
parties thereto, dated August 27, 2004; the Supplemental Agreement between
Electricland Limited and Lloyds TSB Bank plc, dated September 19, 2006, relating
to such Senior Sterling Term and Revolving Facilities Agreement, and the
Mezzanine Facility Agreement between AMG, Lloyds TSB Bank plc and the other
parties thereto, dated August 27, 2004.

(e) The terms “beneficial owner” and “beneficial ownership” shall have the
meaning ascribed to such terms in Rule 13d-3 and Rule 13d-5 under the Exchange
Act, and shall be determined in accordance with such rule.

(f) The term “Capital Expenditures” shall mean, for any period, (i) the
additions to property, plant and equipment and other capital expenditures of
Parent and its consolidated Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of Parent for such period prepared in
accordance with GAAP and (ii) Capital Lease Obligations incurred by Parent and
its consolidated Subsidiaries during such period. The following items will be
excluded from the definition of Capital Expenditure: (a) expenditures to the
extent funded by insurance proceeds, condemnation awards or payments pursuant to
a deed in lieu thereof, (b) expenditures to the extent made through barter
transactions and (c) non-cash capital expenditures required to be booked in
accordance with GAAP.

(g) The term “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

(h) The term “Certificate of Designations” shall mean the resolution or
resolutions adopted by the Board of Directors pursuant to SECTION 3 of ARTICLE
IV designating the rights, powers and preferences of any series of Preferred
Stock (other than the Series A Preferred and the Series B Preferred) and the
Certificate of Designations filed by the Corporation with respect thereto.

(i) The term “Change of Control” shall mean (a) the acquisition of ownership,
directly or indirectly, beneficially, by any Person or group (within the meaning
of the Exchange Act and the rules and regulations promulgated thereunder but
excluding any employee benefit plan of such Person or its subsidiaries, and any
Person acting in its capacity as trustee, agent or other fiduciary or
administrator of such plan), of securities representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding
securities of Parent; (b) if, during any period of up to 12 consecutive months,
commencing on the Restatement Date, individuals who at the beginning of such
period (together with any new directors whose election or whose nomination for
election by the stockholders was approved by a vote of 66-2/3% of the directors
then still in office who were either directors at the beginning of such period
or whose election or nomination was previously so approved) were directors of
Parent shall cease for any reason to constitute a majority of the Board of
Directors of Parent; (c) any other event that constitutes a “change of control”
or similar event with respect to any Holding Company, however denominated, under
any other agreement or instrument evidencing or governing any Material
Indebtedness of Parent or any of its Subsidiaries or Permitted Parent
Convertible Indebtedness or Permitted Holding Company Indebtedness; or
(d) Parent ceasing to own directly or indirectly all of the capital stock of the
Corporation other than the Designated Preferred; provided, however, that the
spin-off of Parent by Clear Channel as contemplated by the Form 10 of Clear
Channel filed with the Securities and Exchange Commission shall not be deemed to
be a Change of Control hereunder.

(j) The term “Clear Channel” shall mean Clear Channel Communications, Inc., a
Texas corporation.

(k) The term “Clear Channel Affiliate” shall mean, other than the Corporation or
any Corporation Affiliate, (i) any corporation, partnership, joint venture,
association or other entity of which Clear Channel is the beneficial owner
(directly or indirectly) of 20% or more of the outstanding voting stock, voting
power, partnership interests or similar voting interests, or (ii) any other
corporation, partnership, joint venture, association or other entity that is
controlled by Clear Channel, controls Clear Channel or is under common control
with Clear Channel.

(l) The term “Clear Channel Entity” shall mean any one or more of Clear Channel
and the Clear Channel Affiliates.

(m) The term “Clear Channel Official” shall mean each person who is a director
or an officer (or both) of one or more Clear Channel Entities.

(n) The term “Consolidated Cash Interest Expense” shall mean for any period, the
excess of (i) the sum of (A) the interest expense (including imputed interest
expense in respect of Capital Lease Obligations) of Parent and its Subsidiaries
for such period, determined on a consolidated basis in accordance with GAAP,
plus (B) any interest accrued during such period in respect of Indebtedness of
Parent or any of its Subsidiaries that is required to be capitalized rather than
included in consolidated interest expense for such period in accordance with
GAAP, plus (C) any cash payments made during such period in respect of
obligations referred to in clause (ii)(B) below that were amortized or accrued
in a previous period, plus (D) the aggregate amount of all restricted payments
made pursuant to the Credit Agreement (other than Restricted Payments made
pursuant to SECTION 2(g)(xvii)(A)(3), 2(g)(xvii)(A)(5) or 2(g)(xvii)(A)(6) of
ARTICLE IV) by the Corporation or its direct parent company to Persons other
than the Corporation or such direct parent company during such period minus
(ii) the sum of (A) to the extent included in such consolidated interest expense
for such period, non-cash amounts attributable to amortization of financing
costs paid in a previous period, plus (B) to the extent included in such
consolidated interest expense for such period, non-cash amounts attributable to
amortization of debt discounts or accrued interest payable in kind for such
period, plus (C) to the extent included in such consolidated interest expense
for such period, the amount of any Non-Wholly-Owned Subsidiary’s interest
expense attributable to any Person (other than Parent or any of its
Subsidiaries), as measured by the proportion that such Person’s direct and
indirect ownership interest in the Equity Interests in such Non-Wholly-Owned
Subsidiary bears to all the Equity Interests in such Non-Wholly-Owned
Subsidiary, provided that Consolidated Cash Interest Expense with respect to any
period shall be determined after giving pro forma effect to all acquisitions,
investments, sales, dispositions, mergers, incurrences of Indebtedness or
similar events (including, as applicable, the application of the proceeds
therefrom) during such period. For purposes of clarity, the amendments to the
definition of “Consolidated Cash Interest Expense” effected on the Second
Restatement Date shall be deemed effective for calculating compliance with the
financial covenants set forth herein for the fiscal quarter of Parent ended
June 30, 2008 and each subsequent fiscal quarter of Parent thereafter.

(o) The term “Consolidated EBITDA” shall mean, for any period, Consolidated Net
Income for such period plus (i) without duplication and to the extent deducted
in determining such Consolidated Net Income, the sum of (A) consolidated
interest expense for such period, (B) consolidated income tax expense for such
period, (C) all amounts attributable to depreciation and amortization for such
period, (D) any extraordinary charges or losses for such period, (E) the
one-time adjustments with respect to the fiscal quarters ended March 31, 2005,
September 30, 2005 and December 31, 2005 that are set forth as Item 2 on
Schedule X to each of the Class A Preferred Stock Subscription Agreement dated
December 12, 2005, between Parent and the investors named therein, and the
Class B Preferred Stock Purchase Agreement dated December 12, 2005, between
Clear Channel and the purchasers named therein and (F) any non-cash compensation
expense recognized from grants of stock appreciation or similar rights, stock
options, restricted stock, restricted stock units or other rights to officers,
directors and employees of Parent and its Subsidiaries, minus (ii) without
duplication and to the extent included in determining such Consolidated Net
Income, any extraordinary gains for such period, all determined on a
consolidated basis in accordance with GAAP and after giving pro forma effect to
all acquisitions, investments, sales, dispositions, mergers, incurrences of
Indebtedness or similar events (including, as applicable, the application of the
proceeds therefrom) during such period. For purposes of clarity, the amendments
to the definition of “Consolidated EBITDA” effected on the Second Restatement
Date shall be deemed effective for calculating compliance with the financial
covenants set forth herein for the fiscal quarter of Parent ended June 30, 2008
and each subsequent fiscal quarter of Parent thereafter.

(p) The term “Consolidated Net Income” shall mean, for any period, the net
income or loss of Parent and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP (adjusted to reflect any charge, tax
or expense incurred or accrued by Parent during such period as though such
charge, tax or expense had been incurred by Parent, to the extent that Parent
has made or would be entitled under the Credit Agreement to make any payment to
or for the account of Parent in respect thereof) and after giving pro forma
effect to all acquisitions, investments, sales, dispositions, mergers,
incurrences of Indebtedness or similar events (including, as applicable, the
application of the proceeds therefrom) during such period, provided that, (i) to
the extent not included therein, the foregoing shall include the income of
(A) any Unrestricted Subsidiary or (B) any other Person (other than any
Subsidiary of Parent) in which any other Person (other than any other Subsidiary
of Parent or any director holding qualifying shares in compliance with
applicable law) owns an Equity Interest, in each case solely to the extent of
the amount of dividends or other distributions actually paid to Parent , subject
to clause (ii) below, or any of its Subsidiaries during such period and (ii) to
the extent included therein, the foregoing shall exclude the income of, and any
amounts referred to in the immediately preceding clause (i) paid to, any
consolidated Subsidiary of Parent that is not wholly owned, directly or
indirectly, by Parent to the extent such income or such amounts are attributable
to the noncontrolling interest in such consolidated Subsidiary of Parent.

(q) The term “Consolidated Revenues” shall mean, with respect to Parent, any
Subsidiary or any group of Subsidiaries for any period, the revenues of Parent,
such Subsidiary or such group of Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP excluding any revenues attributable
to Permitted Acquisition Subsidiaries.

(r) The term “Consolidated Tangible Assets” shall mean, at any time, the value
of the tangible assets of Parent and its Subsidiaries determined on a
consolidated basis in accordance with GAAP, as set forth in the most recent
Financial Officer’s certificate delivered pursuant to SECTION 2(g)(i) of ARTICLE
IV.

(s) The term “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies, or the
dismissal or appointment of the management, of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
“Controlling” and “Controlled” have meanings correlative thereto.

(t) The term “corporate opportunity” shall include, but not be limited to,
business opportunities that (i) the Corporation or any Corporation Affiliate is
financially able to undertake, (ii) are, from their nature, in the line of the
Corporation’s or any Corporation Affiliate’s business, and (iii) are of
practical advantage to the Corporation or any Corporation Affiliate and ones in
which the Corporation or any Corporation Affiliate, but for the provisions of
ARTICLE V, would have an interest or a reasonable expectancy.

(u) The term “Corporation Affiliate” shall mean (i) any corporation,
partnership, joint venture, association or other entity of which the Corporation
is the beneficial owner (directly or indirectly) of 20% or more of the
outstanding voting stock, voting power, partnership interests or similar voting
interests or (ii) any other corporation, partnership, joint venture, association
or other entity that is controlled by the Corporation,

(v) The term “Corporation Entity” shall mean any one or more of the Corporation
and the Corporation Affiliates.

(w) The term “Corporation Official” shall mean each person who is a director or
an officer (or both) of the Corporation and/or one or more Corporation
Affiliates.

(x) The term “Credit Agreement” shall mean that certain Credit Agreement, to be
dated as of December 21, 2005, by and among Parent, Worldwide, the guarantors
party thereto, and initially providing for up to $575.0 million of revolving
credit and term loan borrowings, including any related notes, guarantees,
collateral documents, instruments and agreements executed in connection
therewith, and in each case as amended, restated, modified, renewed, refunded,
replaced (whether upon or after termination or otherwise) or refinanced
(including by means of sales of debt securities to institutional investors) in
whole or in part from time to time (and for the avoidance of doubt, the term
“Credit Agreement” includes the term Loan Documents, as defined in the Credit
Agreement).

(y) The term “Default” shall mean any event or condition which constitutes an
Event of Default or which upon notice, lapse of time or both would, unless cured
or waived, become an Event of Default.

(z) The term “Designated Asset” has the meaning set forth in SECTION
2(g)(xiv)(M) of ARTICLE IV.

(aa) The term “Designated Sale-Leaseback Assets” means the assets listed in
Schedule 6.06 to the Credit Agreement.

(bb) The term “Distribution Date” shall mean December 21, 2005.

(cc) The term “Effective Date Excess Cash” shall mean the amount, if any, by
which the US Dollar Equivalent or the aggregate amount of consolidated cash and
cash equivalents of Parent and its Subsidiaries on the effective date of the
original Credit Agreement (the “Effective Date”) exceeded $150,000,000 provided
that the Effective Date Excess Cash shall not exceed $125,000,000.

(dd) The term “Equity Interests” shall mean shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest (but, for the avoidance of doubt, not including
Indebtedness convertible or exchangeable into common stock of Parent).

(ee) The term “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Corporation, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

(ff) The term “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of the Employee Retirement Income Security Act of 1974, as amended
from time to time (“ERISA”), or the regulations issued thereunder with respect
to a Plan (other than an event for which the 30-day notice period is waived);
(b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Internal Revenue Code of 1986, as
amended from time to time (the “Code”), or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Corporation or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Corporation or any ERISA
Affiliate from the Pension Benefit Guaranty Corporation referred to and defined
in ERISA and any successor entity performing similar functions (the “PBGC”) or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
the Corporation or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or multiemployer plan as defined
in Section 4001(a)(3) of ERISA (“Multiemployer Plan”); or (g) the receipt by the
Corporation or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Corporation or any ERISA Affiliate of any notice,
concerning the imposition of liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA, or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

(gg) The term “Event of Default” shall mean (i) the failure of the Corporation
to pay in cash any Designated Preferred Dividends or Designated Preferred
Penalty Dividends within 10 business days of the Dividend Payment Date pursuant
to SECTION 2(b) of ARTICLE IV (whether or not such payment is authorized or
permitted); (ii) the failure of the Corporation to redeem all of the shares of
Designated Preferred on the Mandatory Redemption Date or to pay the full
redemption price payable with respect to each such share in cash within ten
business days of the surrender to the Corporation of the certificate for such
            shares, all in accordance with SECTION 2(d) of ARTICLE IV (whether
or not such payment is authorized or permitted); (iii) the failure of the
Corporation to make a Repurchase Offer with respect to, or to consummate the
purchase in cash of any, shares of Designated Preferred when required pursuant
to SECTION 2(e) of ARTICLE IV (whether or not such payment is authorized or
permitted); (iv) the failure of the Corporation to comply with any other
covenant or provision of SECTION 2 of ARTICLE IV (other than SECTION 2(h) of
ARTICLE IV), ARTICLE VI, ARTICLE VIII or SECTION 3 of ARTICLE X and the
continuation of such failure for at least 60 consecutive days; or (v) the
acceleration of any Indebtedness of the Corporation or any of its Subsidiaries,
which Indebtedness is in an aggregate outstanding principal amount exceeding
$10.0 million prior to its stated maturity resulting from a default under any
mortgage, indenture or instrument under which such Indebtedness was issued or by
which such Indebtedness is evidenced or secured, but excluding any Indebtedness
permitted by SECTION 2(g)(x)(A)(8)(B). An Event of Default that has occurred
shall be deemed to be no longer continuing at such time as (A) the Corporation
has cured such Event of Default to the extent such Event of Default can be
cured, (B) such Event of Default has been waived in writing by the holders of a
majority of the shares of Series A Preferred and the holders of a majority of
the shares of Series B Preferred for Events of Default other than those
specified in clauses (i), (ii) or (iii) of SECTION 1(gg) of this ARTICLE XI,
(C) such Event of Default has been waived in writing by the holders of 72.5% of
the shares of Series A Preferred and the holders of 72.5% of the shares of
Series B Preferred for Events of Default specified in clauses (i), (ii) or
(iii) of SECTION 1(gg) of this ARTICLE XI, or (D) the circumstances constituting
such Event of Default no longer exist.

(hh) The term “Excluded Acquisition” shall mean any purchase or other
acquisition, in one transaction or a series of related transactions, of assets,
properties and/or Equity Interests with an aggregate fair market value not
exceeding $2,500,000 (or the US Dollar Equivalent thereof).

(ii) The term “Excluded Subsidiary” shall mean any Subsidiary of the Corporation
that is not an obligor of the obligations under the Credit Agreement.

(jj) The term “Financial Officer” shall mean the chief financial officer,
principal accounting officer, treasurer or controller of Parent or the
Corporation.

(kk) The term “Foreign Subsidiary” shall mean any Subsidiary of the Corporation
that is not organized under the laws of the United States of America or any
State thereof or the District of Columbia.

(ll) The term “GAAP” shall mean generally accepted accounting principles in the
United States of America.

(mm) The term “Governmental Authority” shall mean the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

(nn) The term “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof
(including pursuant to any “synthetic lease” financing), (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

(oo) The term “Holdco #1” shall mean Live Nation Holdco #1, Inc. (f/k/a CCE
Holdco #1), a Delaware corporation.

(pp) The term “Holding Companies” shall mean Parent, Holdco #1 and the
Corporation.

(qq) The term “Indebtedness” of any Person means, without duplication, the
following:

(i) all obligations of such Person for borrowed money or with respect to
deposits or advances of any kind made to such Person,

(ii) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments,

(iii) all obligations of such Person which customarily bear interest
irrespective of whether a default has occurred,

(iv) all obligations of such Person under conditional sale or other title
retention agreements (other than customary reservations or retentions of title
under supply agreements entered into in the ordinary course of business)
relating to property acquired by such Person,

(v) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding trade accounts payable incurred in the ordinary
course of business to the extent not more than 90 days overdue),

(vi) all obligations of others of the type referred to in clauses (i) through
(v) and (vii) through (xi) of this definition secured by (or for which the
holder of such obligations has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not such obligations secured thereby have been assumed,

(vii) all Guarantees by such Person of obligations of others of the type
referred to in clauses (i) through (vi) and (viii) through (xi) of this
definition,

(viii) all Capital Lease Obligations of such Person,

(ix) all obligations, contingent or otherwise, of such Person as an account
party in respect of letters of credit and letters of guaranty,

(x) all obligations of such Person with respect to any Swap Agreement and

(xi) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

(rr) The term “Leverage Ratio” shall mean, on any relevant date of
determination, the ratio of (i) Total Indebtedness as of such date minus
Unrestricted Cash and Cash Equivalents as of such date to (ii) Consolidated
EBITDA for the period of four consecutive fiscal quarters of Parent ended on
such date.

(ss) The term “Lien” shall mean, with respect to any asset, (i) any mortgage,
deed of trust, lien, pledge, hypothecation, encumbrance, charge or security
interest in, on or of such asset, (ii) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset and (iii) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

(tt) The term “Liquidation” shall mean any liquidation, dissolution or
winding-up of the Corporation, whether voluntary or involuntary; provided,
however, that in no event shall the voluntary sale, conveyance, lease, license,
exchange or transfer (for cash, shares of stock, securities or other
consideration) of all or substantially all of the property or assets of the
Corporation or a consolidation or merger of the Corporation with or into one or
more other entities (whether or not the Corporation is the entity surviving such
consolidation or merger) be deemed to be a Liquidation unless such sale,
conveyance, exchange or transfer occurs in connection with the liquidation,
dissolution or winding-up of the Corporation.

(uu) The term “Live Nation Affiliate” shall mean (i) any corporation,
partnership, joint venture, association or other entity of which Parent is the
beneficial owner (directly or indirectly) of 20% or more of the outstanding
voting stock, voting power, partnership interests or similar voting interests,
or (ii) any other corporation, partnership, joint venture, association or other
entity that is controlled by Parent, controls Parent or is under common control
with Parent.

(vv) The term “Material Adverse Effect” shall mean a material adverse effect on
(i) the business, assets, operations, properties, condition (financial or
otherwise), liabilities (including contingent liabilities), material agreements
or prospects of Parent and its Subsidiaries, taken as a whole, (ii) the ability
of the Corporation to perform any of its obligations under this Certificate of
Incorporation and (iii) the rights or remedies available to the holders of the
Designated Preferred under this Certificate of Incorporation.

(ww) The term “Material Indebtedness” shall mean (without duplication)
Indebtedness, or obligations in respect of one or more Swap Agreements, of any
one or more of Parent and its Subsidiaries in an aggregate outstanding principal
amount exceeding $10,000,000 determined on a consolidated basis. For purposes of
determining Material Indebtedness in respect of any Swap Agreement, the “amount”
of the outstanding principal amount of the obligations of Parent or any of its
Subsidiaries in respect of such Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that Parent or such
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time. Notwithstanding the foregoing, for as long as AMG is a Subsidiary and
Parent holds directly or indirectly not more than 50% of the Equity Interests in
AMG (or any other entity of the Academy Music Group), Indebtedness incurred by
any entity of the Academy Music Group under the AMG Credit Documents and any
additional Indebtedness incurred by any entity of the Academy Music Group in an
aggregate amount the US Dollar Equivalent of which does not exceed US$10,000,000
shall in no event constitute Material Indebtedness.

(xx) The term “Net Proceeds” shall mean, with respect to any event (a) the cash
proceeds received in respect of such event including (i) any cash received in
respect of any non-cash proceeds, but only as and when received, (ii) in the
case of a casualty, insurance proceeds, and (iii) in the case of a condemnation
or similar event, condemnation awards and similar payments, net of (b) the sum
of (i) all reasonable fees and out-of-pocket expenses paid by Parent and its
Subsidiaries to third parties (other than Parent and its Subsidiaries) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments and distributions required to be made by Parent and its Subsidiaries as
a result of such event (x) to repay Indebtedness secured by such asset or (y) in
respect of or on account of Equity Interests held by third parties and (iii) the
amount of all taxes paid (or reasonably estimated to be payable) by Parent and
its Subsidiaries, and the amount of any reserves established by Parent and its
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly attributable to such event (as determined reasonably
and in good faith by a Financial Officer).

(yy) The term “Non-Wholly-Owned Subsidiary” shall mean any Excluded Subsidiary
in which any Person (other than Parent or any of its Subsidiaries or any
director holding qualifying             shares in compliance with applicable
law) owns an Equity Interest.

(zz) The term “Parent” shall mean (i) Live Nation, Inc. (f/k/a CCE Spinco,
Inc.), a Delaware corporation, and (ii) for the purposes of SECTION 2(g) of
ARTICLE IV if Parent ceases to be the direct or indirect beneficial owner of a
majority in voting power of the Voting Stock of the Corporation, shall mean the
Corporation.

(aaa) The term “Parent Common Stock” shall mean common stock of Parent.

(bbb) The term “Permitted Acquisition” has the meaning set forth in SECTION
2(g)(xiii) of ARTICLE IV.

(ccc) The term “Permitted Acquisition Holding” shall mean a direct, wholly owned
domestic Subsidiary of Parent that is formed for the purpose of making one or
more acquisitions that are, in each case, Tax-Free Reorganizations.

(ddd) The term “Permitted Acquisition Holding Guarantee” has the meaning set
forth in Section 2(g)(xiii)(Q) of ARTICLE IV.

(eee) The term “Permitted Deposits” shall mean, with respect to Parent or its
Subsidiaries, cash or cash equivalents (and all accounts and other depositary
arrangements with respect thereto) securing customary obligations of such Person
that are incurred in the ordinary course of business in connection with
promoting or producing live entertainment events.

(fff) The term “Permitted Encumbrances” shall mean:

(i) Liens imposed by law for taxes, assessments, governmental charges, levies or
claims that are not yet delinquent or are being contested in compliance with
SECTION 2(g)(iv) of ARTICLE IV;

(ii) carriers’, warehousemen’s, mechanics’, laborers’, materialmen’s,
repairmen’s, vendors’ and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with SECTION 2(g)(iv) of
ARTICLE IV;

(iii) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(iv) Permitted Deposits and deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

(v) awards or judgment liens in respect of awards or judgments, to the extent
not resulting in an Event of Default (as defined in the Credit Agreement);

(vi) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Corporation or any of its Subsidiaries;

(vii) Liens created by lease agreements in respect of the leasehold interests
leased by the Corporation or any of its Subsidiaries thereunder to secure the
payments of rental amounts and other sums not yet due thereunder; and

(viii) Liens on leasehold interests of the Corporation or any of its
Subsidiaries created by the lessor in favor of any mortgagee of the leased
premises,

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

(ggg) The term “Permitted Holding Company Indebtedness” means unsecured
Indebtedness of the Corporation or any Holding Company issued under an indenture
or other agreement that (a) matures on or after the date that is one year after
the maturity date of the term loan under the Credit Agreement and (b) may
include a conversion or exchange feature converting or exchanging such Permitted
Holding Company Indebtedness into Parent common stock, provided that, if such a
conversion or exchange feature is included, (i) the issuer of such Permitted
Holding Company Indebtedness may elect, only after the maturity date of the term
loan under the Credit Agreement, to pay not more than 100% of the principal
amount of such Permitted Holding Company Indebtedness in full or partial
satisfaction of its obligation to deliver Parent common stock following such
conversion or exchange and (ii) the holders of such Permitted Holding Company
Indebtedness shall have no right to demand such payment following a conversion
or exchange.

(hhh) The term “Permitted Investments” shall mean:

(i) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(ii) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A-1 or P-1 from S&P or from Moody’s, respectively;

(iii) investments in certificates of deposit, banker’s acceptances and time
deposits denominated in US Dollars and maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts denominated in US Dollars issued or offered by, any commercial
bank organized under the laws of the United States of America or any State
thereof or any member nation of the Organization for Economic Cooperation and
Development which has a combined capital and surplus and undivided profits of
not less than $500,000,000 (or the US Dollar Equivalent thereof) or any lender
under the Credit Agreement or Affiliate of any lender under the Credit
Agreement;

(iv) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
and

(v) money market funds that (A)(1) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940 (or, in the case of money market funds offered by any commercial bank
organized under the laws of any member nation of the Organization for Economic
Cooperation and Development, the applicable criteria of such member nation to
the extent substantially comparable to the criteria set forth in such
Rule 2a-7), (2) are rated AAA by S&P and Aaa by Moody’s or a comparable rating
by any other nationally recognized rating agency and (3) have portfolio assets
of at least $5,000,000,000 (or the US Dollar Equivalent thereof) or (B) are
offered by any lender under the Credit Agreement or Affiliate of any lender
under the Credit Agreement.

(iii) The term “Permitted Parent Convertible Indebtedness” shall mean
Indebtedness of Parent that (i) is convertible into common stock of Parent or
Permitted Parent Preferred Stock (and cash in lieu of fractional shares),
(ii) complies with the terms set forth in clauses (a), (f) and (g) of Exhibit F
of the Credit Agreement and (iii) does not require any scheduled payment of
principal (including pursuant to a sinking fund) or any mandatory redemption or
redemption at the option of the holders thereof (except for redemptions in
respect of asset sales, changes in control and other fundamental changes on
terms that are market terms on the date of issuance) prior to the date that is
one year after the Existing Incremental Term Maturity Date (as defined in the
Credit Agreement).

(jjj) The term “Permitted Parent Preferred Stock” means any preferred Equity
Interests issued by Parent that (i) do not require the payment of any dividends
(other than dividends payable solely in shares of common stock of Parent,
additional shares of Permitted Parent Preferred Stock or cash dividends to the
extent permitted by SECTION (2)(g)(xvii) of ARTICLE IV), (ii) prior to June 21,
2014, permit payments to the holders thereof solely in the form of shares of
common stock of Parent in connection with the maturity, mandatory redemption,
mandatory repurchase or optional repurchase thereof, (iii) do not require the
maintenance or achievement of any financial performance standards other than as
a condition to the taking of specific actions and do not provide remedies to
holders thereof (other than voting and management rights and increases in common
stock or pay-in-kind dividends) and (iv) are not convertible or exchangeable,
automatically or at the option of any holder thereof, into any Indebtedness,
Equity Interests or other assets other than common stock of Parent.

(kkk) The term “Permitted Subordinated Indebtedness” means Indebtedness (other
than Permitted Holding Company Indebtedness or Permitted Parent Convertible
Indebtedness) of the Corporation or any of its Subsidiaries that (i) is
subordinated to the obligations under the Credit Agreement on terms no less
favorable to the lenders under the Credit Agreement than the terms set forth in
Exhibit F to the Credit Agreement, (ii) complies otherwise with the terms set
forth in Exhibit F to the Credit Agreement and (iii) matures on or after the
date that is one year after the maturity date of the term loan under the Credit
Agreement.

(lll) The term “Person” shall mean any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.

(mmm) The term “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Corporation or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

(nnn) The term “Related Business” means the business of promoting or producing
live entertainment events as engaged in by Parent and its Subsidiaries on the
Second Restatement Date, and any services, activities or businesses incidental
or directly related or similar thereto, or any line of business or business
activity that is a reasonable extension, development, application or expansion
thereof or ancillary thereto (including by way of geography or product line),
including the music and ticketing business in general.

(ooo) The term “Remaining Excess Cash” shall mean, at any time, an amount equal
to the Effective Date Excess Cash less the sum of (i) the aggregate amount of
investments, loans and advances made, and payments in respect of purchases and
acquisitions consummated, pursuant to SECTION 2(g)(xiii)(M) of ARTICLE IV prior
to such time, (ii) the aggregate amount of Restricted Payments made pursuant to
SECTION 2(g)(xvii)(A)(5) of ARTICLE IV prior to such time and (iii) the
aggregate amount of cash and cash equivalents transferred pursuant to SECTION
2(g)(xviii)(I) of ARTICLE IV prior to such time; provided that Remaining Excess
Cash shall not, at any time, be less than zero.

(ppp) The term “Restatement Date” shall mean June 29, 2007.

(qqq) The term “Restricted Payment” shall mean any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests in the Corporation or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests in the
Corporation or any of its Subsidiaries or any option, warrant or other right to
acquire any such Equity Interests in the Corporation or any of its Subsidiaries.

(rrr) The term “Second Restatement Date” shall mean July 17, 2008.

(sss) The term “Senior Indebtedness” shall mean Indebtedness of Parent or any of
its Subsidiaries that is not expressly subordinated in right of payment to any
other Indebtedness of Parent or any of its Subsidiaries.

(ttt) The term “Senior Leverage Ratio” shall mean, on any relevant date of
determination, the ratio of (i) Total Senior Indebtedness as of such date minus
Unrestricted Cash and Cash Equivalents as of such date to (ii) Consolidated
EBITDA for the period of four consecutive fiscal quarters of Parent ended on
such date.

(uuu) The term “Specified Number” shall mean, with respect to any meeting of
stockholders or any written consent of stockholders in lieu of meeting, the
result obtained by dividing (i) the aggregate number of votes entitled to be
cast by the holders of Common Stock by (ii) three times the aggregate number of
shares of Series A Preferred outstanding, in each case calculated as of the
record date for such meeting or written consent of stockholders (or, if no
record date is established, as of the date such vote is taken or such written
consent is first solicited).

(vvv) The term “Specified Permitted Issuance” means any issuance of Permitted
Parent Convertible Indebtedness, Parent Common Stock or Permitted Parent
Preferred Stock.

(www) The term “Subordinated Indebtedness” shall mean Indebtedness of Parent or
any of its Subsidiaries that is expressly subordinated in right of payment to
the obligations in the Credit Agreement.

(xxx) The term “Subsidiary” shall mean, with respect to any Person (the
“parent”) at any date, (i) any corporation, limited liability company,
partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with United
States generally accepted accounting principles as of such date, as well as
(ii) any other corporation, limited liability company, partnership, association
or other entity (A) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (B) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent, other
than solely as a result of a contract under which the parent or one or more
subsidiaries of the parent provides management services; provided that (1) any
subsidiary that is consolidated in the Corporation’s consolidated financial
statements prepared in accordance with GAAP, but which is not controlled by the
Corporation in the manner described in clauses (b)(i) or (b)(ii) in the
definition of “subsidiary” contained in the Credit Agreement, shall not be a
“Subsidiary”; (2) such subsidiaries so excluded from the definition of
“Subsidiary” pursuant to the immediately preceding clause (1) may at no time
represent more than 1.0% of Consolidated EBITDA, Consolidated Revenues or
Consolidated Tangible Assets of the Corporation. For purposes of Section 2(g) of
ARTICLE IV, each Permitted Acquisition Holding and each of its Subsidiaries
shall be deemed to be a Subsidiary of the Corporation so long as such Permitted
Acquisition Holding has executed a Permitted Acquisition Holding Guarantee and
delivered such Permitted Acquisition Holding Guarantee to each holder of
Designated Preferred (it being understood, however, that a holder of Designated
Preferred shall not be a beneficiary of, and shall not be entitled to enforce,
such Permitted Acquisition Holding Guarantee unless and until such holder of
Designated Preferred also executes such Permitted Acquisition Holding Guarantee
and delivers such Permitted Acquisition Holding Guarantee to such Permitted
Acquisition Holding); and (3) an Unrestricted Subsidiary shall not be deemed to
be a Subsidiary for purposes of this Certificate of Incorporation.

(yyy) The term “Swap Agreement” shall mean any agreement with respect to any
swap, forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions, provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Corporation or any of its Subsidiaries shall be a Swap
Agreement.

(zzz) The term “Tax-Free Reorganization” shall mean an acquisition of a Related
Business in a transaction that is treated as a tax-free reorganization under
Section 368 of the Code.

(aaaa) The term “Total Indebtedness” shall mean, as of any relevant date of
determination, the sum of, without duplication, (i) the aggregate principal
amount of Indebtedness of Parent and its Subsidiaries outstanding as of such
date, in the amount that would be reflected on a balance sheet prepared as of
such date on a consolidated basis in accordance with GAAP, plus (ii) the
aggregate principal amount of Indebtedness of Parent and its Subsidiaries
outstanding as of such date that is not required to be reflected on a balance
sheet in accordance with GAAP, determined on a consolidated basis, plus
(iii) the aggregate amount of Accumulated Dividends and the liquidation
preference for the Designated Preferred calculated pursuant to SECTION 2(c)(1)
of ARTICLE IV; provided that Total Indebtedness shall exclude all Indebtedness
of Parent and its Subsidiaries permitted under SECTION 2(g)(x)(A)(7) of ARTICLE
IV.

(bbbb) The term “Total Senior Indebtedness” shall mean, as of any relevant date
of determination, the sum of (i) the aggregate principal amount of Senior
Indebtedness of Parent and its Subsidiaries outstanding as of such date, in the
amount that would be reflected on a balance sheet prepared as of such date on a
consolidated basis in accordance with GAAP, plus (ii) the aggregate principal
amount of Senior Indebtedness of Parent and its Subsidiaries outstanding as of
such date that is not required to be reflected on a balance sheet in accordance
with GAAP, determined on a consolidated basis, provided that Total Senior
Indebtedness shall exclude all Senior Indebtedness of Parent and its
Subsidiaries permitted under SECTION 2(g)(x)(A)(7) and 2(g)(x)(A)(9) of ARTICLE
IV.

(cccc) The term “Triggering Event” shall mean the failure of the Corporation to
comply with the covenant in SECTION 2(h) of ARTICLE IV.

(dddd) The term “Unrestricted Cash and Cash Equivalents” shall mean, as of any
date, an amount equal to (a) the aggregate amount of consolidated cash and cash
equivalents of Parent and its Subsidiaries as of such date less (b) the
Remaining Excess Cash as of such date, provided that for all purposes hereunder,
Unrestricted Cash and Cash Equivalents shall not exceed US$150,000,000.

(eeee) The term “Unrestricted Subsidiary” shall have the meaning ascribed to it
in Section 1.01 of the Credit Agreement.

(ffff) The term “Voting Stock” shall mean all classes of the then outstanding
capital stock of the Corporation entitled to vote generally on any matter that
could be submitted to a vote of stockholders of the Corporation other than the
election of directors.

(gggg) The term “Worldwide” shall mean Live Nation Worldwide, Inc. (f/k/a SFX
Entertainment, Inc.), a Delaware corporation.

SECTION 2. Business Day. The term “business day,” when used herein, means any
day other than a Saturday, a Sunday, or a day on which banking institutions in
the States of New York or Texas are authorized or obligated by law or executive
order to close.

SECTION 3. Shares Outstanding. The term “outstanding,” when used with reference
to shares of Common Stock, Series A Preferred or Series B Preferred or any other
shares of stock, shall mean issued shares excluding shares held by the
Corporation or any Corporation Affiliate.

SECTION 4. Proportion of Shares. Every reference in this Certificate of
Incorporation to a majority or other proportion of shares, or a majority or
other proportion of the votes of shares, of Common Stock, Series A Preferred or
any other capital stock shall refer to such majority or other proportion of the
votes to which such shares entitle their holders to cast as provided in this
Certificate of Incorporation.

SECTION 5. Headings. The headings of the articles, sections and subsections of
this Certificate of Incorporation are for convenience of reference only and
shall not define, limit or affect any of the provisions hereof.

* * *

1

IN WITNESS WHEREOF, this Second Amended and Restated Certificate of
Incorporation has been executed by a duly authorized officer of the Corporation
on this 17th day of July, 2008.

By: /s/ Michael Rapino
Michael Rapino
Chief Executive Officer


2